 



EXHIBIT 10.1

LEASE

BETWEEN

METROPOLITAN LIFE INSURANCE COMPANY (LANDLORD)

AND

GENITOPE CORPORATION (TENANT)

SEAPORT CENTRE

Redwood City, California

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE ONE — BASIC LEASE PROVISIONS
    1  
1.01 BASIC LEASE PROVISIONS
    1  
1.02 ENUMERATION OF EXHIBITS & RIDER(S)
    2  
1.03 DEFINITIONS
    2          
ARTICLE TWO — PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND
PARKING
    6  
2.01 LEASE OF PREMISES
    6  
2.02 TERM
    6  
2.03 FAILURE TO GIVE POSSESSION
    6  
2.04 AREA OF PREMISES
    6  
2.05 CONDITION OF PREMISES
    6  
2.06 COMMON AREAS & PARKING
    6          
ARTICLE THREE — RENT
    7          
ARTICLE FOUR — OPERATING EXPENSES RENT ADJUSTMENTS AND PAYMENTS
    7  
4.01 TENANT’S SHARE OF OPERATING EXPENSES
    7  
4.02 RENT ADJUSTMENTS
    7  
4.03 STATEMENT OF LANDLORD
    8  
4.04 BOOKS AND RECORDS
    8  
4.05 TENANT OR LEASE SPECIFIC TAXES
    8          
ARTICLE FIVE — SECURITY DEPOSIT
    9          
ARTICLE SIX -UTILITIES & SERVICES
    9  
6.01 LANDLORD’S GENERAL SERVICES
    9  
6.02 TENANT TO OBTAIN & PAY DIRECTLY
    9  
6.03 TELEPHONE SERVICES
    10  
6.04 FAILURE OR INTERRUPTION OF UTILITY OR SERVICE
    10  
6.05 CHOICE OF SERVICE PROVIDER
    10  
6.06 SIGNAGE
    10          
ARTICLE SEVEN — POSSESSION, USE AND CONDITION OF PREMISES
    11  
7.01 POSSESSION AND USE OF PREMISES
    11  
7.02 HAZARDOUS MATERIAL
    11  
7.03 LANDLORD ACCESS TO PREMISES; APPROVALS
    13  
7.04 QUIET ENJOYMENT
    13          
ARTICLE EIGHT — MAINTENANCE
    13  
8.01 LANDLORD’S MAINTENANCE
    13  
8.02 TENANT’S MAINTENANCE
    14          
ARTICLE NINE — ALTERATIONS AND IMPROVEMENTS
    14  
9.01 TENANT ALTERATIONS
    14  
9.02 LIENS
    15          
ARTICLE TEN — ASSIGNMENT AND SUBLETTING
    15  
10.01 ASSIGNMENT AND SUBLETTING
    15  
10.02 RECAPTURE
    16  
10.03 EXCESS RENT
    17  
10.04 TENANT LIABILITY
    17  
10.05 ASSUMPTION AND ATTORNMENT
    17          
ARTICLE ELEVEN — DEFAULT AND REMEDIES
    17  
11.01 EVENTS OF DEFAULT
    17  
11.02 LANDLORD’S REMEDIES
    18  
11.03 ATTORNEY’S FEES
    19  
11.04 BANKRUPTCY
    19  
11.05 LANDLORD’S DEFAULT
    20          
ARTICLE TWELVE — SURRENDER OF PREMISES
    20  
12.01 IN GENERAL
    20  
12.02 LANDLORD’S RIGHTS
    20          
ARTICLE THIRTEEN — HOLDING OVER
    20  

i



--------------------------------------------------------------------------------



 



              PAGE  
ARTICLE FOURTEEN — DAMAGE BY FIRE OR OTHER CASUALTY
    21  
14.01 SUBSTANTIAL UNTENANTABILITY
    21  
14.02 INSUBSTANTIAL UNTENANTABILITY
    21  
14.03 RENT ABATEMENT
    21  
14.04 WAIVER OF STATUTORY REMEDIES
    22          
ARTICLE FIFTEEN — EMINENT DOMAIN
    22  
15.01 TAKING OF WHOLE OR SUBSTANTIAL PART
    22  
15.02 TAKING OF PART
    22  
15.03 COMPENSATION
    22          
ARTICLE SIXTEEN — INSURANCE
    22  
16.01 TENANT’S INSURANCE
    22  
16.02 FORM OF POLICIES
    23  
16.03 LANDLORD’S INSURANCE
    23  
16.04 WAIVER OF SUBROGATION
    23  
16.05 NOTICE OF CASUALTY
    24          
ARTICLE SEVENTEEN — WAIVER OF CLAIMS AND INDEMNITY
    24  
17.01 WAIVER OF CLAIMS
    24  
17.02 INDEMNITY BY TENANT
    24  
17.03 WAIVER OF CONSEQUENTIAL DAMAGES
    24          
ARTICLE EIGHTEEN — RULES AND REGULATIONS
    24  
18.01 RULES
    24  
18.02 ENFORCEMENT
    25          
ARTICLE NINETEEN — LANDLORD’S RESERVED RIGHTS
    25          
ARTICLE TWENTY — ESTOPPEL CERTIFICATE
    25  
20.01 IN GENERAL
    25  
20.02 ENFORCEMENT
    25          
ARTICLE TWENTY-ONE – INTENTIONALLY OMITTED
    25          
ARTICLE TWENTY-TWO — REAL ESTATE BROKERS
    25          
ARTICLE TWENTY-THREE — MORTGAGEE PROTECTION
    26  
23.01 SUBORDINATION AND ATTORNMENT
    26  
23.02 MORTGAGEE PROTECTION
    26          
ARTICLE TWENTY-FOUR — NOTICES
    26          
ARTICLE TWENTY-FIVE — EXERCISE FACILITY
    27          
ARTICLE TWENTY-SIX — MISCELLANEOUS
    27  
26.01 LATE CHARGES
    27  
26.02 NO JURY TRIAL; VENUE; JURISDICTION
    27  
26.03 DEFAULT UNDER OTHER LEASE
    28  
26.04 OPTION
    28  
26.05 TENANT AUTHORITY
    28  
26.06 ENTIRE AGREEMENT
    28  
26.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE
    28  
26.08 EXCULPATION
    28  
26.09 ACCORD AND SATISFACTION
    28  
26.10 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING
    28  
26.11 BINDING EFFECT
    29  
26.12 CAPTIONS
    29  
26.13 TIME; APPLICABLE LAW; CONSTRUCTION
    29  
26.14 ABANDONMENT
    29  
26.15 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES
    29  
26.16 SECURITY SYSTEM
    29  
26.17 NO LIGHT, AIR OR VIEW EASEMENTS
    29  
26.18 RECORDATION
    29  
26.19 SURVIVAL
    29  
25.20 EXHIBITS OR RIDERS
    30  

ii



--------------------------------------------------------------------------------



 



LEASE

ARTICLE ONE
BASIC LEASE PROVISIONS

1.01 BASIC LEASE PROVISIONS

In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.



(1)   BUILDING AND ADDRESS:

Building 12, with multiple street addresses for the multiple suites therein,
including
595 Penobscot Drive (which is the address of the Premises)
Redwood City, California 94063

Building Number 12, located in Phase II (Tenant’s Phase”) of Seaport Centre



(2)   LANDLORD AND ADDRESS:

Metropolitan Life Insurance Company,
a New York corporation

Notices to Landlord shall be addressed:

Metropolitan Life Insurance Company
c/o Seaport Centre Manager
701 Chesapeake Drive
Redwood City, CA 94063

with copies to the following:

Metropolitan Life Insurance Company
400 South El Camino Real, Suite 800
San Mateo, CA 94402
Attention: Assistant Vice President



(3)   TENANT; CURRENT ADDRESS & TAX ID:

                 
(a)
  Name:   Genitope Corporation        
(b)
  State of incorporation:   Delaware        
(c)
  Tax Identification Number:   California:     1978582  

      Federal:     77-0436313  

Tenant shall notify Landlord of any change in the foregoing.

Notices to Tenant shall be addressed:

Genitope Corporation
595 Penobscot Drive
Redwood City, California 94063
Attention: Chief Financial Officer & General Counsel



(4)   DATE OF LEASE: as of March 10, 2005   (5)   LEASE TERM: sixteen
(16) months   (6)   COMMENCEMENT DATE: March 12, 2005   (7)   EXPIRATION DATE:
the last day of the 16th month period commencing on the Commencement Date  
(8)   MONTHLY BASE RENT (initial monthly installment due upon Tenant’s
execution):

          Period from/to   Monthly   Monthly Rate/SF of Rentable Area
Months 01 — 12
  $18,512.00   $1.00
Months 13 — 16
  $19,437.60   $1.05



(9)   RENT ADJUSTMENT DEPOSIT (initial monthly rate, until further notice):
$11,690.00 (initial monthly installment due upon Tenant’s execution)   (10)  
RENTABLE AREA OF THE PREMISES: 18,512 square feet   (11)   RENTABLE AREA OF THE
BUILDING 82,320 square feet

1



--------------------------------------------------------------------------------



 



(12)   RENTABLE AREA OF THE PHASE: 235,620 square feet   (13)   RENTABLE AREA OF
THE PROJECT: 537,444 square feet   (14)   SECURITY DEPOSIT: Sixty-two Thousand
Two Hundred Fifty-five Dollars ($62,255.00) due upon Tenant’s execution

         
(15)
  SUITE NUMBER &/OR ADDRESS OF PREMISES:   595 Penobscot Drive

      Redwood City, California 94063



(16)   TENANT’S SHARE:

         
Tenant’s Building Share:
    22.5 %
Tenant’s Phase Share:
    7.9 %
Tenant’s Project Share:
    3.4 %



(17)   TENANT’S USE OF PREMISES: General office use, biotechnology research and
development, and quality-control laboratory use consistent with Tenant’s use of
the Premises as of the Date of Lease.   (18)   PARKING SPACES: sixty-one (61)



(19)   BROKERS:

     
Landlord’s Broker:
  Howard Dallmar & Kristoph Lodge of Cornish & Carey
 
   
Tenant’s Broker:
  Bill Sawyer of Cornish & Carey



1.02   ENUMERATION OF EXHIBITS & RIDER(S)

The Exhibits and Rider(s) set forth below and attached to this Lease are
incorporated in this Lease by this reference:

     
EXHIBIT A
  Plan of Premises
EXHIBIT B
  Workletter Agreement (intentionally omitted)
EXHIBIT C
  Site Plan of Project
EXHIBIT D
  Permitted Hazardous Material
RIDER 1
  Intentionally omitted

RIDER 2
  Additional Provisions

1.03 DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

ADJUSTMENT YEAR: The applicable calendar year or any portion thereof after the
Commencement Date of this Lease for which a Rent Adjustment computation is being
made.

AFFILIATE: Any Person (as defined below) which is controlled by, controls, or is
under common control with Tenant. The word Person means an individual,
partnership, trust, corporation, limited liability company, firm or other
entity. For purposes of this definition, the word “control,” means, with respect
to a Person that is a corporation or a limited liability company, the right to
exercise, directly or indirectly, more than sixty percent (60%) of the voting
rights attributable to the shares or membership interests of the controlled
Person and, with respect to a Person that is not a corporation, the possession,
directly or indirectly, of the power at all times to direct or cause the
direction of the management of the controlled Person.

BUILDING: Each building in which the Premises is located, as specified in
Section 1.01(1).

BUILDING OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

COMMENCEMENT DATE: The date specified in Section 1.01(6) as the Projected
Commencement Date, unless changed by operation of Article Two or Rider 2.

COMMON AREAS: All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building or
Project, and their employees and invitees, or the public, as such areas
currently exist and as they may be changed from time to time.

DECORATION: Tenant Alterations which do not require a building permit and which
do not affect the facade or roof of the Building, or involve any of the
structural elements of the Building, or involve any of the Building’s systems,
including its electrical, mechanical, plumbing, security, heating, ventilating,
air-conditioning, communication, and fire and life safety systems.

2



--------------------------------------------------------------------------------



 



DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.T.& S.A. at its San Francisco main office as its
corporate base lending rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.

DELIVERY DATE: The date for Landlord’s delivery to Tenant of possession of the
Premises, if different from the Commencement Date, as provided in Rider 2.

ENVIRONMENTAL LAWS: All Laws governing the use, storage, disposal or generation
of any Hazardous Material or pertaining to environmental conditions on, under or
about the Premises or any part of the Project, including the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. Section 6901 et seq.).

EXPIRATION DATE: The date specified in Section 1.01(7) unless changed by
operation of Article Two.

FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.

HAZARDOUS MATERIAL: Such substances, material and wastes which are or become
regulated under any Environmental Law; or which are classified as hazardous or
toxic or medical waste or biohazardous waste under any Environmental Law; and
explosives, firearms and ammunition, flammable material, radioactive material,
asbestos, polychlorinated biphenyls and petroleum and its byproducts.

INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.

LAND: The parcel(s) of real estate on which the Building and Project are
located.

LANDLORD WORK: The construction or installation of improvements to be furnished
by Landlord, if any, specifically described in Rider 2 attached hereto.

LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.

LEASE: This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.

LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Commencement Date (unless the Commencement Date is the first
day of a calendar month in which case beginning on the Commencement Date), and
each subsequent twelve month, or shorter, period until the Expiration Date.

MONTHLY BASE RENT: The monthly rent specified in Section 1.01(8).

MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.

NATIONAL HOLIDAYS: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day and other holidays recognized by the Landlord
and the janitorial and other unions servicing the Building in accordance with
their contracts.

OPERATING EXPENSES: All Taxes, costs, expenses and disbursements of every kind
and nature which Landlord shall pay or become obligated to pay in connection
with the ownership, management, operation, maintenance, replacement and repair
of the Property (including the amortized portion of any capital expenditure or
improvement, together with interest thereon, expenses of changing utility
service providers, and any dues, assessments and other expenses pursuant to any
covenants, conditions and restrictions, or any reciprocal easements, or any
owner’s association now or hereafter affecting the Project). Operating Expenses
shall be allocated among the categories of Project Operating Expenses, Building
Operating Expenses or Phase Operating Expenses as provided in Article Four. If
any Operating Expense, though paid in one year, relates to more than one
calendar year, at the option of Landlord such expense may be proportionately
allocated among such related calendar years. Operating Expenses shall include
the following, by way of illustration only and not limitation: (1) all Taxes;
(2) all insurance premiums and other costs (including deductibles other than
earthquake insurance deductibles), including the cost of rental insurance;
(3) all license, permit and inspection fees; (4) all costs of utilities, fuels
and related services, including water, sewer, light, telephone, power and steam
connection, service and related charges; (5) all costs to repair, maintain and
operate heating, ventilating and air conditioning systems, including preventive
maintenance; (6) all janitorial, landscaping and security services; (7) all
wages, salaries, payroll taxes, fringe benefits and other labor costs, including
the cost of workers’ compensation and disability insurance; (8) all costs of
operation, maintenance and repair of all parking facilities and other common
areas; (9) all supplies, materials, equipment and tools; (10) dues, assessments
and other expenses pursuant to any covenants,

3



--------------------------------------------------------------------------------



 



conditions and restrictions, or any reciprocal easements, or any owner’s
association now or hereafter affecting the Project; (11) modifications to the
Building or the Project occasioned by Laws now or hereafter in effect; (12) the
total charges of any independent contractors employed in the care, operation,
maintenance, repair, leasing and cleaning of the Project, including landscaping,
roof maintenance, and repair, maintenance and monitoring of life-safety systems,
plumbing systems, electrical wiring and Project signage; (13) the cost of
accounting services necessary to compute the rents and charges payable by
tenants at the Project; (14) exterior window and exterior wall cleaning and
painting; (15) managerial and administrative expenses; (16) all costs in
connection with the exercise facility at the Project; (17) all costs and
expenses related to Landlord’s retention of consultants in connection with the
routine review, inspection, testing, monitoring, analysis and control of
Hazardous Material, and retention of consultants in connection with the clean-up
of Hazardous Material (to the extent not recoverable from a particular tenant of
the Project), and all costs and expenses related to the implementation of
recommendations made by such consultants concerning the use, generation,
storage, manufacture, production, storage, release, discharge, disposal or
clean-up of Hazardous Material on, under or about the Premises or the Project
(to the extent not recoverable from a particular tenant of the Project);
(18) all capital improvements made for the purpose of reducing or controlling
other Operating Expenses, and all other capital expenditures, but only as
amortized over such reasonable period as Landlord shall determine, together with
interest thereon; (19) all property management costs and fees, including all
costs in connection with the Project property management office; and (20) all
fees or other charges incurred in conjunction with voluntary or involuntary
membership in any energy conservation, air quality, environmental, traffic
management or similar organizations. Operating Expenses shall not include:
(a) costs of alterations of space to be occupied by new or existing tenants of
the Project (including any repair or work to prepare vacant space for
re-leasing); (b) depreciation charges; (c) interest and principal payments on
loans (except for loans for capital expenditures or improvements which Landlord
is allowed to include in Operating Expenses as provided above); (d) ground
rental payments; (e) real estate brokerage and leasing commissions; (f)
advertising and marketing expenses; (g) costs of Landlord reimbursed by
insurance proceeds; (h) expenses incurred in negotiating leases of other tenants
in the Project or enforcing lease obligations of other tenants in the Project;
(i) Landlord’s or Landlord’s property manager’s corporate general overhead or
corporate general administrative expenses; (j) costs of capital improvements or
modifications which were required to be made prior to the date of this Lease in
order to comply with applicable Laws, as in effect, interpreted and applied
prior to the date of this Lease; (k) costs described in Item (17) of this
paragraph to the extent of Hazardous Materials contamination established to
exist on the Project prior to the Commencement Date of this Lease or established
to be caused by migration from outside the Project; and (l) interest, late
charges, fines or penalties resulting from late payment by Landlord due to
Landlord’s active negligence (unless Landlord in good faith disputes a charge
and subsequently loses or settles such dispute) or willful misconduct.

PHASE: Phase means any individual Phase of the Project, as more particularly
described in the definition of Project.

PHASE OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

PREMISES: The space located in the Building at the Suite Number listed in
Section 1.01(15) and depicted on Exhibit A attached hereto.

PROJECT or PROPERTY: As of the date hereof, the Project is known as Seaport
Centre and consists of those buildings (including the Building) whose general
location is shown on the Site Plan of the Project attached as Exhibit C, located
in Redwood City, California, associated vehicular and parking areas, landscaping
and improvements, together with the Land, any associated interests in real
property, and the personal property, fixtures, machinery, equipment, systems and
apparatus located in or used in conjunction with any of the foregoing. The
Project may also be referred to as the Property. As of the date hereof, the
Project is divided into Phase I and Phase II, which are generally designated on
Exhibit C, each of which may individually be referred to as a Phase. Landlord
reserves the right from time to time to add or remove buildings, areas and
improvements to or from a Phase or the Project, or to add or remove a Phase to
or from the Project. In the event of any such addition or removal which affects
Rentable Area of the Project or a Phase, Landlord shall make a corresponding
recalculation and adjustment of any affected Rentable Area and Tenant’s Share.

PROJECT OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.

REAL PROPERTY: The Property excluding any personal property.

RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.

RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses.
The Rent Adjustments shall be determined and paid as provided in Article Four.

RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable Adjustment Year. On or
before the Commencement Date and the beginning of each subsequent Adjustment
Year or with Landlord’s Statement (defined in Article Four), Landlord may
estimate and notify Tenant in writing of its estimate of Operating Expenses,
including Project Operating Expenses, Building Operating Expenses and Phase
Operating Expenses, and Tenant’s Share of each, for the applicable Adjustment
Year. The Rent Adjustment Deposit applicable for the calendar year in which the
Commencement Date occurs shall be the amount, if any, specified in
Section 1.01(9). Nothing contained herein shall be construed to limit the right
of Landlord from time to time during any calendar year to

4



--------------------------------------------------------------------------------



 



revise its estimates of Operating Expenses and to notify Tenant in writing
thereof and of revision by prospective adjustments in Tenant’s Rent Adjustment
Deposit payable over the remainder of such year. The last estimate by Landlord
shall remain in effect as the applicable Rent Adjustment Deposit unless and
until Landlord notifies Tenant in writing of a change.

RENTABLE AREA OF THE BUILDING: The amount of square footage set forth in
Section 1.01(11)

RENTABLE AREA OF THE PHASE: The amount of square footage set forth in
Section 1.01(12)

RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in
Section 1.01(10).

RENTABLE AREA OF THE PROJECT: The amount of square footage set forth in
Section 1.01(13), which represents the sum of the rentable area of all space
intended for occupancy in the Project.

SECURITY DEPOSIT: The funds specified in Section 1.01(14), if any, deposited by
Tenant with Landlord as security for Tenant’s performance of its obligations
under this Lease.

SUBSTANTIALLY COMPLETE: The completion of the Landlord Work or Tenant Work, as
the case may be, except for minor insubstantial details of construction,
decoration or mechanical adjustments which remain to be done.

TAXES: All federal, state and local governmental taxes, assessments (including
assessment bonds) and charges of every kind or nature, whether general, special,
ordinary or extraordinary, which Landlord shall pay or become obligated to pay
because of or in connection with the ownership, leasing, management, control or
operation of the Property or any of its components (including any personal
property used in connection therewith), which may also include any rental or
similar taxes levied in lieu of or in addition to general real and/or personal
property taxes. For purposes hereof, Taxes for any year shall be Taxes which are
assessed for any period of such year, whether or not such Taxes are billed and
payable in a subsequent calendar year. There shall be included in Taxes for any
year the amount of all fees, costs and expenses (including reasonable attorneys’
fees) paid by Landlord during such year in seeking or obtaining any refund or
reduction of Taxes. Taxes for any year shall be reduced by the net amount of any
tax refund received by Landlord attributable to such year. If a special
assessment payable in installments is levied against any part of the Property,
Taxes for any year shall include only the installment of such assessment and any
interest payable or paid during such year. Taxes shall not include any federal
or state inheritance, general income, gift or estate taxes, except that if a
change occurs in the method of taxation resulting in whole or in part in the
substitution of any such taxes, or any other assessment, for any Taxes as above
defined, such substituted taxes or assessments shall be included in the Taxes.

TENANT ADDITIONS: Collectively, Landlord Work, Tenant Work and Tenant
Alterations.

TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Real Property systems serving the
Premises done or caused to be done by Tenant after the date hereof, whether
prior to or after the Commencement Date (including Tenant Work, but excluding
Landlord Work).

TENANT DELAY: Any event or occurrence which delays the Substantial Completion of
the Landlord Work which is caused by or is described as follows:

(i) special work, changes, alterations or additions requested or made by Tenant
in the design or finish in any part of the Premises after approval of the plans
and specifications (as described in the Rider 2);

(ii) Tenant’s delay in submitting plans, supplying information, approving plans,
specifications or estimates, giving authorizations or otherwise;

(iii) failure to approve and pay for such work as Landlord undertakes to
complete at Tenant’s expense;

(iv) the performance or completion by Tenant or any person engaged by Tenant of
any work in or about the Premises; or

(v) failure to perform or comply with any obligation or condition binding upon
Tenant pursuant to Rider 2, including the failure to approve and pay for such
Landlord Work or other items if and to the extent Rider 2 provides they are to
be approved or paid by Tenant.

TENANT WORK: All work installed or furnished to the Premises by Tenant in
connection with Tenant’s initial occupancy pursuant to Rider 2 and the
Workletter.

TENANT’S BUILDING SHARE: The share as specified in Section 1.01(16) and
Section 4.01.

TENANT’S PHASE: The Phase in which the Premises is located, as indicated in
Section 1.01(1).

TENANT’S PHASE SHARE: The share as specified in Section 1.01(16) and
Section 4.01.

TENANT’S PROJECT SHARE: The share as specified in Section 1.01(16) and
Section 4.01.

5



--------------------------------------------------------------------------------



 



TENANT’S SHARE: Shall mean collectively, Tenant’s respective shares of the
respective categories of Operating Expenses, as provided in Section 1.01(16) and
Section 4.01.

TERM: The term of this Lease commencing on the Commencement Date and expiring on
the Expiration Date.

TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.

WORKLETTER: The Agreement regarding the completion of Tenant Work and Landlord
Work, if any, set forth in Rider 2 and Exhibit B hereto.

ARTICLE TWO
PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING

2.01 LEASE OF PREMISES

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.

2.02 TERM (See Rider 2)

2.03 FAILURE TO GIVE POSSESSION (See Rider 2)

2.04 AREA OF PREMISES

Landlord and Tenant agree that for all purposes of this Lease the Rentable Area
of the Premises, the Rentable Area of the Building, the Rentable Area of the
Phase and the Rentable Area of the Project as set forth in Article One are
controlling, and are not subject to revision after the date of this Lease,
except as otherwise provided herein.

2.05 CONDITION OF PREMISES (See Rider 2)

2.06 COMMON AREAS & PARKING

     (a) Right to Use Common Areas. Tenant shall have the non-exclusive right,
in common with others, to the use of any common entrances, ramps, drives and
similar access and serviceways and other Common Areas in the Project. The rights
of Tenant hereunder in and to the Common Areas shall at all times be subject to
the rights of Landlord and other tenants and owners in the Project who use the
same in common with Tenant, and it shall be the duty of Tenant to keep all the
Common Areas free and clear of any obstructions created or permitted by Tenant
or resulting from Tenant’s operations. Tenant shall not use the Common Areas or
common facilities of the Building or the Project, including the Building’s
electrical room, parking lot or trash enclosures, for storage purposes. Nothing
herein shall affect the right of Landlord at any time to remove any persons not
authorized to use the Common Areas or common facilities from such areas or
facilities or to prevent their use by unauthorized persons.

     (b) Changes in Common Areas. Landlord reserves the right, at any time and
from time to time to (i) make alterations in or additions to the Common Areas or
common facilities of the Project, including constructing new buildings or
changing the location, size, shape or number of the driveways, entrances,
parking spaces, parking areas, loading and unloading areas, landscape areas and
walkways, (ii) designate property to be included in or eliminate property from
the Common Areas or common facilities of the Project, (iii) close temporarily
any of the Common Areas or common facilities of the Project for maintenance
purposes, and (4) use the Common Areas and common facilities of the Project
while engaged in making alterations in or additions and repairs to the Project;
provided, however, that reasonable access to the Premises and parking at or near
the Project remains available.

     (c) Parking. During the Term, Tenant shall have the right to use the number
of Parking Spaces specified in Section 1.01(18) for parking on an unassigned
basis on that portion of the Project designated by Landlord from time to time
for parking. Tenant acknowledges and agrees that the parking spaces in the
Project’s parking facility may include a mixture of spaces for compact vehicles
as well as full-size passenger automobiles, and that Tenant shall not use
parking spaces for vehicles larger than the striped size of the parking spaces.
Tenant shall not park any vehicles at the Project overnight. Tenant shall comply
with any and all parking rules and regulations if and as from time to time
established by Landlord. Tenant shall not allow any vehicles using Tenant’s
parking privileges to be parked, loaded or unloaded except in accordance with
this Section, including in the areas and in the manner designated by Landlord
for such activities. If any vehicle is using the parking or loading areas
contrary to any provision of this Section, Landlord shall have the right, in
addition to all other rights and remedies of Landlord under this Lease, to
remove or tow away the vehicle without prior notice to Tenant, and the cost
thereof shall be paid to Landlord within ten (10) days after notice from
Landlord to Tenant.

6



--------------------------------------------------------------------------------



 



ARTICLE THREE
RENT

Tenant agrees to pay to Landlord at the first office specified in
Section 1.01(2), or to such other persons, or at such other places designated by
Landlord, without any prior demand therefor in immediately available funds and
without any deduction or offset whatsoever, Rent, including Monthly Base Rent
and Rent Adjustments in accordance with Article Four, during the Term. Monthly
Base Rent shall be paid monthly in advance on the first day of each month of the
Term, except that the first installment of Monthly Base Rent shall be paid by
Tenant to Landlord concurrently with execution of this Lease. Monthly Base Rent
shall be prorated for partial months within the Term. Unpaid Rent shall bear
interest at the Default Rate from the date due until paid. Tenant’s covenant to
pay Rent shall be independent of every other covenant in this Lease.

ARTICLE FOUR
OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS

4.01 TENANT’S SHARE OF OPERATING EXPENSES

Tenant shall pay Tenant’s Share of Operating Expenses in the respective shares
of the respective categories of Operating Expenses as set forth below.

     (a) Tenant’s Project Share of Project Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises for
the building(s) in which the Premises is located by the rentable square footage
of the Project and as of the date hereof equals the percentage set forth in
Section 1.01(16);

     (b) Tenant’s Building Share of Building Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises
respectively for each building in which the Premises is located by the total
rentable square footage of such building and as of the date hereof equals the
percentage set forth in Section 1.01(16);

     (c) Tenant’s Phase Share of Phase Operating Expenses, which is the
percentage obtained by dividing the aggregate rentable square footage of the
Premises located in Tenant’s Phase by the total rentable square footage of
Tenant’s Phase and as of the date hereof equals the percentage set forth in
Section 1.01(16);

     (d) Project Operating Expenses shall mean all Operating Expenses that are
not included as Phase Operating Expenses (defined below) and that are not either
Building Operating Expenses or operating expenses directly and separately
identifiable to the operation, maintenance or repair of any other building
located in the Project, but Project Operating Expenses includes operating
expenses allocable to any areas of the Building or any other building during
such time as such areas are made available by Landlord for the general common
use or benefit of all tenants of the Project, and their employees and invitees,
or the public, as such areas currently exist and as they may be changed from
time to time;

     (e) Building Operating Expenses shall mean Operating Expenses that are
directly and separately identifiable to each building in which the Premises or
part thereof is located;

     (f) Phase Operating Expenses shall mean Operating Expenses that Landlord
may allocate to a Phase as directly and separately identifiable to all buildings
located in the Phase (including but not limited to the Building) and may include
Project Operating Expenses that are separately identifiable to a Phase;

     (g) Landlord shall have the right to allocate a particular item or portion
of Operating Expenses as any one of Project Operating Expenses, Building
Operating Expenses or Phase Operating Expenses; however, in no event shall any
portion of Building Operating Expenses, Project Operating Expenses or Phase
Operating Expenses be assessed or counted against Tenant more than once; and.

     (h) Notwithstanding anything to the contrary contained in this
Section 4.01, as to each specific category of Operating Expense which one or
more tenants of the Building either pays directly to third parties or
specifically reimburses to Landlord (for example, separately contracted
janitorial services or property taxes directly reimbursed to Landlord), then, on
a category by category basis, the amount of Operating Expenses for the affected
period shall be adjusted as follows: (1) all such tenant payments with respect
to such category of expense and all of Landlord’s costs reimbursed thereby shall
be excluded from Operating Expenses and Tenant’s Building Share, Tenant’s Phase
Share or Tenant’s Project Share, as the case may be, for such category of
Operating Expense shall be adjusted by excluding the square footage of all such
tenants, and (2) if Tenant pays or directly reimburses Landlord for such
category of Operating Expense, such category of Operating Expense shall be
excluded from the determination of Operating Expenses for the purposes of this
Lease.

4.02 RENT ADJUSTMENTS

Tenant shall pay to Landlord Rent Adjustments with respect to each Adjustment
Year as follows:

7



--------------------------------------------------------------------------------



 



     (a) The Rent Adjustment Deposit shall be paid monthly during the Term with
the payment of Monthly Base Rent, except the first installment which shall be
paid by Tenant to Landlord concurrently with execution of this Lease. The Rent
Adjustment Deposit represents, on a monthly basis, Tenant’s Share of Landlord’s
estimate of Operating Expenses, as described in Section 4.01, for the applicable
Adjustment Year (or portion thereof); and

     (b) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.03.

4.03 STATEMENT OF LANDLORD

Within one hundred twenty (120) days after the end of each calendar year or as
soon thereafter as reasonably possible, Landlord will furnish Tenant a statement
(“Landlord’s Statement”) showing the following:

     (a) Operating Expenses for the last Adjustment Year showing in reasonable
detail the actual Operating Expenses categorized among Project Operating
Expenses, Building Operating Expenses and Phase Operating Expenses for such
period and Tenant’s Share of each as described in Section 4.01 above;

     (b) The amount of Rent Adjustments due Landlord for the last Adjustment
Year, less credit for Rent Adjustment Deposits paid, if any; and

     (c) Any change in the Rent Adjustment Deposit due monthly in the current
Adjustment Year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord’s Statement.

Tenant shall pay to Landlord within ten (10) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant if the Term has already expired provided Tenant is not in
default hereunder. No interest or penalties shall accrue on any amounts which
Landlord is obligated to credit or refund to Tenant by reason of this
Section 4.03. Landlord’s failure to deliver Landlord’s Statement or to compute
the amount of the Rent Adjustments shall not constitute a waiver by Landlord of
its right to deliver such items nor constitute a waiver or release of Tenant’s
obligations to pay such amounts. The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable Adjustment Year. During the last
complete calendar year or during any partial calendar year in which the Lease
terminates, Landlord may include in the Rent Adjustment Deposit its estimate of
Rent Adjustments which may not be finally determined until after the termination
of this Lease. Tenant’s obligation to pay Rent Adjustments survives the
expiration or termination of the Lease. Notwithstanding the foregoing, in no
event shall the sum of Monthly Base Rent and the Rent Adjustments be less than
the Monthly Base Rent payable.

4.04 BOOKS AND RECORDS

Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. The Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting)
shall have the right, for a period of thirty (30) days following the date upon
which Landlord’s Statement is delivered to Tenant, to examine the Landlord’s
books and records with respect to the items in the foregoing statement of
Operating Expenses and Taxes during normal business hours, upon written notice,
delivered at least three (3) business days in advance. If Tenant does not object
in writing to Landlord’s Statement within sixty (60) days of Tenant’s receipt
thereof, specifying the nature of the item in dispute and the reasons therefor,
then Landlord’s Statement shall be considered final and accepted by Tenant. Any
amount due to the Landlord as shown on Landlord’s Statement, whether or not
disputed by Tenant as provided herein shall be paid by Tenant when due as
provided above, without prejudice to any such written exception.

4.05 TENANT OR LEASE SPECIFIC TAXES

In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than federal or state inheritance,
general income, gift or estate taxes) whether or not now customary or within the
contemplation of the parties hereto: (a) upon, allocable to, or measured by the
Rent payable hereunder, including any gross receipts tax or excise tax levied by
any governmental or taxing body with respect to the receipt of such rent; or
(b) upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenant’s personal
property or trade fixtures located in the Premises or in any storeroom or any
other place in the Premises or the Property, or the areas used in connection
with the operation of the Property, it being the intention of Landlord and
Tenant that, to the extent possible, Tenant shall cause such taxes on personal
property or trade fixtures to be billed to and paid directly by Tenant;
(d) resulting from Landlord Work, Tenant Work or Tenant Alterations to the
Premises, whether title thereto is in Landlord or Tenant; or (e) upon this
transaction. Taxes paid by Tenant pursuant to this Section 4.05 shall not be
included in any computation of Taxes as part of Operating Expenses.

8



--------------------------------------------------------------------------------



 



ARTICLE FIVE
SECURITY DEPOSIT

     (a) Tenant shall pay Landlord, concurrently with execution of this Lease,
in immediately available funds the amount of the Security Deposit specified in
Section 1.01(14) as security (“Security”) for the full and faithful performance
by Tenant of each and every term, provision, covenant, and condition of this
Lease. If Tenant fails timely to perform any of the terms, provisions, covenants
and conditions of this Lease or any other document executed by Tenant in
connection with this Lease, including, but not limited to, the payment of any
Rent or the repair of damage to the Premises caused by Tenant (excluding normal
wear and tear) then Landlord may use, apply, or retain the whole or any part of
the Security for the payment of any such Rent not paid when due, for the cost of
repairing such damage, for the cost of cleaning the Premises, for the payment of
any other sum which Landlord may expend or may be required to expend by reason
of Tenant’s failure to perform, and otherwise for compensation of Landlord for
any other loss or damage to Landlord occasioned by Tenant’s failure to perform,
including, but not limited to, any loss of future Rent and any damage or
deficiency in the releting of the Premises (whether such loss, damages or
deficiency accrue before or after summary proceedings or other reentry by
Landlord) and the amount of the unpaid past Rent, future Rent loss, and all
other losses, costs and damages, that Landlord would be entitled to recover if
Landlord were to pursue recovery under Section 11.02(b) or (c) of this Lease. If
Landlord so uses, applies or retains all or part of the Security, Tenant shall
within five (5) business days after demand pay or deliver to Landlord in
immediately available funds the sum necessary to replace the amount used,
applied or retained, except as specified in (d) below. If Tenant shall fully and
faithfully comply with all of Tenant’s terms, provisions, covenants and
conditions of this Lease, the Security (except any amount retained for
application by Landlord as provided herein) shall be returned or paid over to
Tenant no later than ninety (90) days after the latest of: (i) the Termination
Date; (ii) the removal of Tenant from the Premises; (iii) the surrender of the
Premises by Tenant to Landlord in accordance with this Lease; or (iv) the date
Rent Adjustments owed pursuant to this Lease have been computed by Landlord and
paid by Tenant. Provided, however, in no event shall any such return be
construed as an admission by Landlord that Tenant has performed all of its
obligations hereunder.

     (b) The Security shall not be deemed an advance rent deposit or an advance
payment of any kind, or a measure of Landlord’s damages with respect to Tenant’s
failure to perform, nor shall any action or inaction of Landlord with respect to
it be a waiver of, or bar or defense to, enforcement of any right or remedy of
Landlord. Landlord shall not be required to keep the Security separate from its
general funds and shall not have any fiduciary or other duties concerning the
Security except as set forth in this Section. Tenant shall not be entitled to
any interest on the Security. In the event of any sale, lease or transfer of
Landlord’s interest in the Building, Landlord shall have the right to transfer
the Security, or balance thereof, to the vendee, transferee or lessee and any
such transfer shall release Landlord from all liability for the return of the
Security. Tenant thereafter shall look solely to such vendee, transferee or
lessee for the return or payment of the Security. Tenant shall not assign or
encumber or attempt to assign or encumber the Security or any interest in it and
Landlord shall not be bound by any such assignment, encumbrance, attempted
assignment or attempted encumbrance, and regardless of one or more assignments
of this Lease, Landlord may return the Security to the original Tenant without
liability to any assignee. Tenant hereby waives any and all rights of Tenant
under the provisions of Section 1950.7 of the California Civil Code or other
Law, now or hereafter enacted, regarding security deposits.

     (c) If Tenant fails timely to perform any obligation under this
Article Five, such breach shall constitute a Default by Tenant under this Lease
without any right to or requirement of any further notice or cure period under
any other Article of this Lease, except such notice and cure period expressly
provided under this Article Five.

ARTICLE SIX
UTILITIES & SERVICES

6.01 LANDLORD’S GENERAL SERVICES

Landlord shall provide maintenance and services as provided in Article Eight.

6.02 TENANT TO OBTAIN & PAY DIRECTLY

     (a) Tenant shall be responsible for and shall pay promptly all charges for
gas, electricity, sewer, heat, light, power, telephone, refuse pickup (to be
performed on a regularly scheduled basis so that accumulated refuse does not
exceed the capacity of Tenant’s refuse bins), janitorial service and all other
utilities, materials and services furnished directly to or used by Tenant in, on
or about the Premises, together with all taxes thereon. Tenant shall contract
directly with the providing companies for such utilities and services.

     (b) Notwithstanding any provision of the Lease to the contrary, without, in
each instance, the prior written consent of Landlord, as more particularly
provided in Article Nine, Tenant shall not: (i) make any alterations or
additions to the electric or gas equipment or systems or other Building systems.
Tenant’s use of electric current shall at no time exceed the capacity of the
wiring, feeders and risers providing electric current to the Premises or the
Building. The consent of Landlord to the installation of electric equipment
shall not relieve Tenant from the obligation to limit usage of electricity to no
more than such capacity.

9



--------------------------------------------------------------------------------



 



6.03 TELEPHONE SERVICES

All telegraph, telephone, and communication connections which Tenant may desire
outside the Premises shall be subject to Landlord’s prior written approval, in
Landlord’s sole discretion, and the location of all wires and the work in
connection therewith shall be performed by contractors approved by Landlord and
shall be subject to the direction of Landlord, except that such approval is not
required as to Tenant’s cabling from the Premises in a route designated by
Landlord to any telephone cabinet or panel provided for Tenant’s connection to
the telephone cable serving the Building, so long as Tenant’s equipment does not
require connections different than or additional to those to the telephone
cabinet or panel provided. As to any such connections or work outside the
Premises requiring Landlord’s approval, Landlord reserves the right to designate
and control the entity or entities providing telephone or other communication
cable installation, removal, repair and maintenance outside the Premises and to
restrict and control access to telephone cabinets or panels. In the event
Landlord designates a particular vendor or vendors to provide such cable
installation, removal, repair and maintenance for the Building, Tenant agrees to
abide by and participate in such program. Tenant shall be responsible for and
shall pay all costs incurred in connection with the installation of telephone
cables and communication wiring in the Premises, including any hook-up, access
and maintenance fees related to the installation of such wires and cables in the
Premises and the commencement of service therein, and the maintenance thereafter
of such wire and cables; and there shall be included in Operating Expenses for
the Building all installation, removal, hook-up or maintenance costs incurred by
Landlord in connection with telephone cables and communication wiring serving
the Building which are not allocable to any individual users of such service but
are allocable to the Building generally. If Tenant fails to maintain all
telephone cables and communication wiring in the Premises and such failure
affects or interferes with the operation or maintenance of any other telephone
cables or communication wiring serving the Building, Landlord or any vendor
hired by Landlord may enter into and upon the Premises forthwith and perform
such repairs, restorations or alterations as Landlord deems necessary in order
to eliminate any such interference (and Landlord may recover from Tenant all of
Landlord’s costs in connection therewith). No later than the Termination Date,
Tenant agrees to remove all telephone cables and communication wiring installed
by Tenant for and during Tenant’s occupancy, which Landlord shall request Tenant
to remove. Tenant agrees that neither Landlord nor any of its agents or
employees shall be liable to Tenant, or any of Tenant’s employees, agents,
customers or invitees or anyone claiming through, by or under Tenant, for any
damages, injuries, losses, expenses, claims or causes of action because of any
interruption, diminution, delay or discontinuance at any time for any reason in
the furnishing of any telephone or other communication service to the Premises
and the Building.

6.04 FAILURE OR INTERRUPTION OF UTILITY OR SERVICE

To the extent that any equipment or machinery furnished or maintained by
Landlord outside the Premises is used in the delivery of utilities directly
obtained by Tenant pursuant to Section 6.02 and breaks down or ceases to
function properly, Landlord shall use reasonable diligence to repair same
promptly. In the event of any failure, stoppage or interruption of, or change
in, any utilities or services supplied by Landlord which are not directly
obtained by Tenant, Landlord shall use reasonable diligence to have service
promptly resumed. In either event covered by the preceding two sentences, if the
cause of any such failure, stoppage or interruption of, or change in, utilities
or services is within the control of a public utility, other public or
quasi-public entity, or utility provider outside Landlord’s control,
notification to such utility or entity of such failure, stoppage or interruption
and request to remedy the same shall constitute “reasonable diligence” by
Landlord to have service promptly resumed. Notwithstanding any other provision
of this Section to the contrary, in the event of any failure, stoppage or
interruption of, or change in, any utility or other service furnished to the
Premises or the Project resulting from any cause, including changes in service
provider or Landlord’s compliance with any voluntary or similar governmental or
business guidelines now or hereafter published or any requirements now or
hereafter established by any governmental agency, board or bureau having
jurisdiction over the operation of the Property: (a) Landlord shall not be
liable for, and Tenant shall not be entitled to, any abatement or reduction of
Rent; (b) no such failure, stoppage, or interruption of any such utility or
service shall constitute an eviction of Tenant or relieve Tenant of the
obligation to perform any covenant or agreement of this Lease to be performed by
Tenant; (c) Landlord shall not be in breach of this Lease nor be liable to
Tenant for damages or otherwise.

6.05 CHOICE OF SERVICE PROVIDER

Tenant acknowledges that Landlord may, at Landlord’s sole option, to the extent
permitted by applicable law, elect to change, from time to time, the company or
companies which provide services (including electrical service, gas service,
water, telephone and technical services) to the Property, the Premises and/or
its occupants. Notwithstanding anything to the contrary set forth in this Lease,
Tenant acknowledges that Landlord has not and does not make any representations
or warranties concerning the identity or identities of the company or companies
which provide services to the Property and the Premises or its occupants and
Tenant acknowledges that the choice of service providers and matters concerning
the engagement and termination thereof shall be solely that of Landlord. The
foregoing provision is not intended to modify, amend, change or otherwise
derogate any provision of this Lease concerning the nature or type of service to
be provided or any specific information concerning the amount thereof to be
provided. Tenant agrees to cooperate with Landlord and each of its service
providers in connection with any change in service or provider.

6.06 SIGNAGE

Tenant shall not install any signage within the Project, the Building or the
Premises without obtaining the prior written approval of Landlord, and Tenant
shall be responsible for procurement, installation, maintenance and

10



--------------------------------------------------------------------------------



 



removal of any such signage installed by Tenant, and all costs in connection
therewith. Any such signage shall comply with Landlord’s current Project signage
criteria and all Laws.

ARTICLE SEVEN
POSSESSION, USE AND CONDITION OF PREMISES

7.01 POSSESSION AND USE OF PREMISES

     (a) Tenant shall occupy and use the Premises only for the uses specified in
Section 1.01(17) to conduct Tenant’s business. Tenant shall not occupy or use
the Premises (or permit the use or occupancy of the Premises) for any purpose or
in any manner which: (1) is unlawful or in violation of any Law or Environmental
Law; (2) may be dangerous to persons or property or which may increase the cost
of, or invalidate, any policy of insurance carried on the Building or covering
its operations; (3) is contrary to or prohibited by the terms and conditions of
this Lease or the rules and regulations as provided in Article Eighteen;
(4) contrary to or prohibited by the articles, bylaws or rules of any owner’s
association affecting the Project; (5) is improper, immoral, or objectionable;
(6) would obstruct or interfere with the rights of other tenants or occupants of
the Building or the Project, or injure or annoy them, or would tend to create or
continue a nuisance; or (7) would constitute any waste in or upon the Premises
or Project.

     (b) Landlord and Tenant acknowledge that the Americans With Disabilities
Act of 1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines
promulgated thereunder, as all of the same may be amended and supplemented from
time to time (collectively referred to herein as the “ADA”) establish
requirements for business operations, accessibility and barrier removal, and
that such requirements may or may not apply to the Premises, the Building and
the Project depending on, among other things: (1) whether Tenant’s business is
deemed a “public accommodation” or “commercial facility”, (2) whether such
requirements are “readily achievable”, and (3) whether a given alteration
affects a “primary function area” or triggers “path of travel” requirements. The
parties hereby agree that: (a) Landlord shall be responsible for ADA Title III
compliance in the Common Areas, except as provided below, (b) Tenant shall be
responsible for ADA Title III compliance in the Premises to the extent
compliance (i) is triggered by new construction of improvements or alterations
by Tenant during the Term either in the Premises or in any contiguous space used
or occupied by Tenant or (ii) is triggered by Tenant’s prior construction in
connection with Tenant’s use or occupancy either of the Premises under the Prior
Sublease (defined in Rider 2 of this Lease) or of any contiguous space,
(c) Landlord may perform, or require that Tenant perform, and Tenant shall be
responsible for the cost of, ADA Title III “path of travel” requirements
triggered by Tenant Additions in the Premises, and (d) Landlord may perform, or
require Tenant to perform, and Tenant shall be responsible for the cost of, ADA
Title III compliance in the Common Areas necessitated by the Building being
deemed to be a “public accommodation” instead of a “commercial facility” as a
result of Tenant’s use of the Premises. Tenant shall be solely responsible for
requirements under Title I of the ADA relating to Tenant’s employees.

     (c) Landlord and Tenant agree to cooperate and use commercially reasonable
efforts to participate in traffic management programs generally applicable to
businesses located in or about the area and Tenant shall encourage and support
van and car pooling by, and staggered and flexible working hours for, its office
workers and service employees to the extent reasonably permitted by the
requirements of Tenant’s business. Neither this Section or any other provision
of this Lease is intended to or shall create any rights or benefits in any other
person, firm, company, governmental entity or the public.

     (d) Tenant agrees to cooperate with Landlord and to comply with any and all
guidelines or controls concerning energy management imposed upon Landlord by
federal or state governmental organizations or by any energy conservation
association to which Landlord is a party or which is applicable to the Building.

7.02 HAZARDOUS MATERIAL

     (a) Tenant shall not use, generate, manufacture, produce, store, handle,
release, discharge, or dispose of, on, under or about the Premises or any part
of the Project, or transport to or from the Premises or any part of the Project,
any Hazardous Material, or allow its employees, agents, contractors, licensees,
invitees or any other person or entity (“Tenant Parties”) to do so except to the
extent expressly provided below. Provided that the Premises are used only for
the uses specified in Section 1.01(15) above, Tenant shall be permitted to use
and store in, and transport to and from, the Premises Hazardous Material
identified on Exhibit D hereto and by this reference incorporated herein
(“Permitted Hazardous Material”) so long as: (i) each item of the Permitted
Hazardous Material is used or stored in, or transported to and from, the
Premises only to the extent necessary for Tenant’s operation of its business at
the Premises; (ii) at no time shall any Permitted Hazardous Material be in use
or storage at the Premises in excess of the quantity specified therefor in
Exhibit D; (iii) Tenant shall not install any underground tanks of any type; and
(iv) the conditions and provisions set forth in this Section 7.02 are complied
with. Tenant shall comply with and shall cause all Tenant Parties to comply with
all Environmental Laws and other Laws pertaining to Tenant’s occupancy and use
of the Premises and concerning the proper use, generation, manufacture,
production, storage, handling, release, discharge, removal and disposal of any
Hazardous Material introduced to the Premises, the Building or the Property by
Tenant or any of the Tenant Parties. Without limiting the generality of the
foregoing:

(1) Tenant shall provide Landlord promptly with copies of: (x) all permits,
licenses and other governmental and regulatory approvals with respect to the
use, generation, manufacture, production, storage, handling, release, discharge,
removal and disposal by Tenant or Any of the Tenant Parties of Hazardous
Material at the Project; and (y) each hazardous material management plan or
similar

11



--------------------------------------------------------------------------------



 



document (“Plan(s)”) with respect to use, generation, manufacture, production,
storage, handling, release, discharge, removal or disposal of Hazardous Material
by Tenant or any of the Tenant Parties necessary to comply with Environmental
Laws or other Laws prepared by or on behalf of Tenant or any of the Tenant
Parties (whether or not required to be submitted to a governmental agency).

(2) If Tenant is notified of any investigation or violation of any Environmental
Laws or other Laws arising from any activity of Tenant or any of the Tenant
Parties at the Property, or if Tenant knows, or has reasonable cause to believe,
that a Hazardous Material has come to be located in, on, under or about the
Premises or the Project, other than as previously consented to by Landlord,
Tenant shall immediately give written notice of such fact to Landlord, and
provide Landlord with a copy of all reports, notices, claims or other
documentation which it has concerning the presence of such Hazardous Material.
In such event, Landlord may conduct at Tenant’s expense such tests and studies
as Landlord deems desirable relating to compliance by Tenant or any of the
Tenant Parties with this Lease, Environmental Laws, other Laws, or relating to
the alleged presence of Hazardous Material introduced to the Premises, the
Building or the Property by Tenant or any of the Tenant Parties. Further, in the
event Landlord reasonably believes that there exists a violation of this Lease
or Environmental Law or other Laws by Tenant or any of the Tenant Parties,
Landlord may conduct such tests and studies as Landlord deems desirable relating
to compliance by Tenant or any of the Tenant Parties with this Lease,
Environmental Laws, other Laws, or relating to the alleged presence of Hazardous
Material introduced to the Premises, the Building or the Property by Tenant or
any of the Tenant Parties. In the event that Landlord’s tests and studies show
that Tenant or any Tenant Parties has violated its obligations under this
Section 7.02, or that prior to or after the Commencement Date of this Lease
Tenant or any Tenant Parties have caused a release of Hazardous Material in any
part of the Project or have violated any Environmental Laws or other Laws in
connection with use or occupancy of any part of the Project, Tenant shall
reimburse Landlord for its costs and expenses in conducting such tests and
studies.

(3) Neither Tenant nor any of the Tenant Parties shall cause or permit any
Hazardous Material to be released, discharged or disposed of in, on, under, or
about the Premises or the Project (including through the plumbing or sanitary
sewer system) and shall promptly, at Tenant’s expense, take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises, the Project or neighboring
properties, that was caused or materially contributed to by Tenant, or
pertaining to or involving any Hazardous Material brought onto the Premises or
the Project by Tenant or any of the Tenant Parties.

(4) Tenant shall, no later than the Termination Date, surrender the Premises to
Landlord free of Hazardous Material and with all remedial and/or closure plans
completed (and deliver evidence thereof to Landlord).

     (b) To the extent permitted by law, Tenant hereby indemnifies and agrees to
protect, defend and hold the Indemnitees harmless against all actions, claims,
demands, liability, costs and expenses, including attorneys’ fees and expenses
for the defense thereof, arising from the use, generation, manufacture,
production, storage, handling, release, threatened release, discharge, disposal,
transportation to or from, or presence of any Hazardous Material on, under or
about the Premises or any part of the Project caused by Tenant or by any of the
Tenant Parties, whether before, during or after the Term. Tenant’s obligations
under this Section 7.02 shall survive the expiration or earlier termination of
this Lease. In case of any action or proceeding brought against the Indemnitees
by reason of any such claim, upon notice from Landlord, Tenant covenants to
defend such action or proceeding by counsel chosen by Landlord, in Landlord’s
sole discretion. Landlord reserves the right to settle, compromise or dispose of
any and all actions, claims and demands related to the foregoing indemnity.

     (c) The right to use and store in, and transport to and from, the Premises
the Permitted Hazardous Material is personal to Genitope Corporation, a Delaware
corporation and may not be assigned or otherwise transferred without the prior
written consent of Landlord, which consent may be withheld in Landlord’s sole
discretion. Any consent by Landlord pursuant to Article Ten to an assignment,
transfer, subletting, mortgage, pledge, hypothecation or encumbrance of this
Lease, and any interest therein or right or privilege appurtenant thereto, shall
not constitute consent by Landlord to the use or storage at, or transportation
to, the Premises of any Hazardous Material (including a Permitted Hazardous
Material) by any such assignee, sublessee or transferee unless Landlord
expressly agrees otherwise in writing. Any consent by Landlord to the use or
storage at, or transportation to or from the Premises, of any Hazardous Material
(including a Permitted Hazardous Material) by an assignee, sublessee or
transferee of Tenant shall not constitute a waiver of Landlord’s right to refuse
such consent as to any subsequent assignee or transferee.

     (d) Tenant acknowledges that the sewer piping at the Project is made of ABS
plastic. Accordingly, without Landlord’s prior written consent, which may be
given or withheld in Landlord’s sole discretion, only ordinary domestic sewage
is permitted to be put into the drains at the Premises. UNDER NO CIRCUMSTANCES
SHALL Tenant EVER DEPOSIT ANY ESTERS OR KETONES (USUALLY FOUND IN SOLVENTS TO
CLEAN UP PETROLEUM PRODUCTS) IN THE DRAINS AT THE PREMISES. If Tenant desires to
put any substances other than ordinary domestic sewage into the drains, it shall
first submit to Landlord a complete description of each such substance,
including its chemical composition, and a sample of such substance suitable for
laboratory testing. Landlord shall promptly determine whether or not the
substance can be deposited into the drains and its determination shall be
absolutely binding on Tenant. Upon demand, Tenant shall reimburse Landlord for
expenses incurred by Landlord in making such

12



--------------------------------------------------------------------------------



 



determination. If any substances not so approved hereunder are deposited in the
drains in Tenant’s Premises, Tenant shall be liable to Landlord for all damages
resulting therefrom, including but not limited to all costs and expenses
incurred by Landlord in repairing or replacing the piping so damaged.

     (e) Upon any violation of any of the foregoing covenants, in addition to
all remedies available to a landlord against the defaulting tenant, including
but not limited to those set forth in Article Eleven of this Lease, Tenant
expressly agrees that upon any such violation Landlord may, at its option
(i) immediately terminate this Lease by giving written notice to Tenant of such
termination, or (ii) continue this Lease in effect until compliance by Tenant
with its clean-up and removal covenant (notwithstanding the expiration of the
Term). No action by Landlord hereunder shall impair the obligations of Tenant
pursuant to this Section 7.02.

7.03 LANDLORD ACCESS TO PREMISES; APPROVALS

     (a) Tenant shall permit Landlord to erect, use and maintain pipes, ducts,
wiring and conduits in and through the Premises, so long as Tenant’s use, layout
or design of the Premises is not materially affected or altered. Landlord or
Landlord’s agents shall have the right to enter upon the Premises in the event
of an emergency, or to inspect the Premises, to perform janitorial and other
services (if any), to conduct safety and other testing in the Premises and to
make such repairs, alterations, improvements or additions to the Premises or the
Building or other parts of the Property as Landlord may deem necessary or
desirable (including all alterations, improvements and additions in connection
with a change in service provider or providers). Janitorial and cleaning
services (if any) shall be performed after normal business hours. Any entry or
work by Landlord may be during normal business hours and Landlord may use
reasonable efforts to ensure that any entry or work shall not materially
interfere with Tenant’s occupancy of the Premises.

     (b) If Tenant shall not be personally present to permit an entry into the
Premises when for any reason an entry therein shall be necessary or permissible,
Landlord (or Landlord’s agents), after attempting to notify Tenant (unless
Landlord believes an emergency situation exists), may enter the Premises without
rendering Landlord or its agents liable therefor, and without relieving Tenant
of any obligations under this Lease.

     (c) Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenant’s compliance with all Laws and Environmental Laws or for other
purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property. Landlord’s
rights under this Section 7.03 (c) are for Landlord’s own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party as a result of the exercise or non-exercise of such
rights, for compliance with Laws or Environmental Laws or for the accuracy or
sufficiency of any item or the quality or suitability of any item for its
intended use.

     (d) Landlord may do any of the foregoing, or undertake any of the
inspection or work described in the preceding paragraphs without such action
constituting an actual or constructive eviction of Tenant, in whole or in part,
or giving rise to an abatement of Rent by reason of loss or interruption of
business of the Tenant, or otherwise.

     (e) The review, approval or consent of Landlord with respect to any item
required or permitted under this Lease is for Landlord’s own protection only,
and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Environmental Laws or
for the accuracy or sufficiency of any item or the quality or suitability of any
item for its intended use.

7.04 QUIET ENJOYMENT

     Landlord covenants, in lieu of any implied covenant of quiet possession or
quiet enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in the Lease and to the rights of any Mortgagee or ground lessor.

ARTICLE EIGHT
MAINTENANCE

8.01 LANDLORD’S MAINTENANCE

Subject to Article Fourteen and Section 8.02, Landlord shall maintain the
structural portions of the Building, the roof, exterior walls and exterior
doors, foundation, and underslab standard sewer system of the Building in good,
clean and safe condition, and shall use reasonable efforts, through Landlord’s
program of regularly scheduled preventive maintenance, to keep the Building’s
standard heating, ventilation and air conditioning (“HVAC”) equipment in
reasonably good order and condition. Notwithstanding the foregoing, Landlord
shall have no responsibility to repair the Building’s standard heating,
ventilation and air conditioning equipment, and all such repairs shall be
performed by Tenant pursuant to the terms of Section 8.02. Landlord shall also
(a) maintain the landscaping, parking facilities and other Common Areas of the
Project, and (b) wash the outside of exterior windows at intervals determined by
Landlord. Except as provided in Article Fourteen and Article Fifteen, there
shall be no abatement of rent, no allowance to Tenant for diminution of rental
value and no liability of Landlord by reason of inconvenience, annoyance or any
injury to or interference with Tenant’s

13



--------------------------------------------------------------------------------



 



business arising from the making of or the failure to make any repairs,
alterations or improvements in or to any portion of the Project or in or to any
fixtures, appurtenances or equipment therein. Tenant waives the right to make
repairs at Landlord’s expense under any law, statute or ordinance now or
hereafter in effect.

8.02 TENANT’S MAINTENANCE

Subject to the provisions of Article Fourteen, Tenant shall, at Tenant’s sole
cost and expense, make all repairs to the Premises and fixtures therein which
Landlord is not required to make pursuant to Section 8.01, including repairs to
the interior walls, ceilings and windows of the Premises, the interior doors,
Tenant’s signage, and the electrical, life-safety, plumbing and heating,
ventilation and air conditioning systems located within or serving the Premises
exclusively and shall maintain the Premises, the fixtures and utilities systems
therein, and the area immediately surrounding the Premises (including all
garbage enclosures used exclusively by Tenant), in a good, clean and safe
condition. Tenant shall deliver to Landlord a copy of any maintenance contract
entered into by Tenant with respect to the Premises. Tenant shall also, at
Tenant’s expense, keep any non-standard heating, ventilating and air
conditioning equipment and other non-standard equipment in the Building in good
condition and repair, using contractors approved in advance, in writing, by
Landlord. Notwithstanding Section 8.01 above, but subject to the waivers set
forth in Section 16.04, Tenant will pay for any repairs to the Building or the
Project which are caused by any negligence or carelessness, or by any willful
and wrongful act, of Tenant or its assignees, subtenants or employees, or of the
respective agents of any of the foregoing persons, or of any other persons
permitted in the Building or elsewhere in the Project by Tenant or any of them.
Tenant will maintain the Premises, and will leave the Premises upon termination
of this Lease, in a safe, clean, neat and sanitary condition.

ARTICLE NINE
ALTERATIONS AND IMPROVEMENTS

9.01 TENANT ALTERATIONS

     (a) The following provisions shall apply to the completion of any Tenant
Alterations:

     (1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, make or
cause to be made any Tenant Alterations in or to the Premises or any Property
systems serving the Premises. Prior to making any Tenant Alterations, Tenant
shall give Landlord ten (10) days prior written notice (or such earlier notice
as would be necessary pursuant to applicable Law) to permit Landlord sufficient
time to post appropriate notices of non-responsibility. Subject to all other
requirements of this Article Nine, Tenant may undertake Decoration work without
Landlord’s prior written consent. Tenant shall furnish Landlord with the names
and addresses of all contractors and subcontractors and copies of all contracts.
All Tenant Alterations shall be completed at such time and in such manner as
Landlord may from time to time designate, and only by contractors or mechanics
approved by Landlord, which approval shall not be unreasonably withheld,
provided, however, that Landlord may, in its sole discretion, specify the
engineers and contractors to perform all work relating to the Building’s systems
(including the mechanical, heating, plumbing, security, ventilating,
air-conditioning, electrical, communication and the fire and life safety systems
in the Building). The contractors, mechanics and engineers who may be used are
further limited to those whose work will not cause or threaten to cause
disharmony or interference with Landlord or other tenants in the Building and
their respective agents and contractors performing work in or about the
Building. Landlord may further condition its consent upon Tenant furnishing to
Landlord and Landlord approving prior to the commencement of any work or
delivery of materials to the Premises related to the Tenant Alterations such of
the following as specified by Landlord: architectural plans and specifications,
opinions from Landlord’s engineers stating that the Tenant Alterations will not
in any way adversely affect the Building’s systems, necessary permits and
licenses, certificates of insurance, and such other documents in such form
reasonably requested by Landlord. Landlord may, in the exercise of reasonable
judgment, request that Tenant provide Landlord with appropriate evidence of
Tenant’s ability to complete and pay for the completion of the Tenant
Alterations such as a performance bond or letter of credit. Upon completion of
the Tenant Alterations, Tenant shall deliver to Landlord an as-built mylar and
digitized (if available) set of plans and specifications for the Tenant
Alterations.

     (2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby. In
connection with completion of any Tenant Alterations, Tenant shall pay Landlord
a construction fee and all elevator and hoisting charges at Landlord’s then
standard rate. Upon completion of Tenant Alterations, Tenant shall furnish
Landlord with contractors’ affidavits and full and final waivers of lien and
receipted bills covering all labor and materials expended and used in connection
therewith and such other documentation reasonably requested by Landlord or
Mortgagee.

     (3) Tenant agrees to complete all Tenant Alterations (i) in accordance with
all Laws, Environmental Laws, all requirements of applicable insurance companies
and in accordance with Landlord’s standard construction rules and regulations,
and (ii) in a good and workmanlike manner with the use of good grades of
materials. Tenant shall notify Landlord immediately if Tenant receives any
notice of violation of any Law in connection with completion of any Tenant
Alterations and shall immediately take such steps as are necessary to remedy
such violation. In no event shall such supervision or right to supervise by
Landlord nor shall any approvals given by Landlord under this Lease constitute
any warranty by Landlord to Tenant of the adequacy of the design, workmanship or
quality of such work or materials for Tenant’s intended use or of compliance
with the requirements of

14



--------------------------------------------------------------------------------



 



Section 9.01(a)(3)(i) and (ii) above or impose any liability upon Landlord in
connection with the performance of such work.

     (b) All Tenant Additions to the Premises whether installed by Landlord or
Tenant, shall without compensation or credit to Tenant, become part of the
Premises and the property of Landlord at the time of their installation and
shall remain in the Premises, unless pursuant to Article Twelve, Tenant may
remove them or is required to remove them at Landlord’s request.

9.02 LIENS

Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant. If any such lien or claim for lien is filed, Tenant shall within ten
(10) days of receiving notice of such lien or claim (a) have such lien or claim
for lien released of record or (b) deliver to Landlord a bond in form, content,
amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Landlord, in addition to its rights and remedies under Article Eleven, without
investigating the validity of such lien or claim for lien, may pay or discharge
the same and Tenant shall, as payment of additional Rent hereunder, reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord’s
expenses and attorneys’ fees.

ARTICLE TEN
ASSIGNMENT AND SUBLETTING

10.01 ASSIGNMENT AND SUBLETTING

     (a) Without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion, Tenant may not sublease, assign, mortgage, pledge,
hypothecate or otherwise transfer or permit the transfer of this Lease or the
encumbering of Tenant’s interest therein in whole or in part, by operation of
Law or otherwise or permit the use or occupancy of the Premises, or any part
thereof, by anyone other than Tenant, provided, however, if Landlord chooses not
to recapture the space proposed to be subleased or assigned as provided in
Section 10.02, Landlord shall not unreasonably withhold its consent to a
subletting or assignment under this Section 10.01. Tenant agrees that the
provisions governing sublease and assignment set forth in this Article Ten shall
be deemed to be reasonable. If Tenant desires to enter into any sublease of the
Premises or assignment of this Lease, Tenant shall deliver written notice
thereof to Landlord (“Tenant’s Notice”), together with the identity of the
proposed subtenant or assignee and the proposed principal terms thereof and
financial and other information sufficient for Landlord to make an informed
judgment with respect to such proposed subtenant or assignee at least sixty
(60) days prior to the commencement date of the term of the proposed sublease or
assignment. If Tenant proposes to sublease less than all of the Rentable Area of
the Premises, the space proposed to be sublet and the space retained by Tenant
must each be a marketable unit as reasonably determined by Landlord and
otherwise in compliance with all Laws. Landlord shall notify Tenant in writing
of its approval or disapproval of the proposed sublease or assignment or its
decision to exercise its rights under Section 10.02 within thirty (30) days
after receipt of Tenant’s Notice (and all required information). In no event may
Tenant sublease any portion of the Premises or assign the Lease to any other
tenant of the Project. Tenant shall submit for Landlord’s approval (which
approval shall not be unreasonably withheld) any advertising which Tenant or its
agents intend to use with respect to the space proposed to be sublet.

     (b) With respect to Landlord’s consent to an assignment or sublease,
Landlord may take into consideration any factors which Landlord may deem
relevant, and the reasons for which Landlord’s denial shall be deemed to be
reasonable shall include, without limitation, the following:

(i) the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or

(ii) in Landlord’s reasonable judgment the proposed assignee or subtenant would
diminish the value or reputation of the Building or Landlord; or

(iii) any proposed assignee’s or subtenant’s use of the Premises would violate
Section 7.01 of the Lease or would violate the provisions of any other leases of
tenants in the Project;

(iv) the proposed assignee or subtenant is either a governmental agency, a
school or similar operation, or a medical related practice; or

(v) the proposed subtenant or assignee is a bona fide prospective tenant of
Landlord in the Project as demonstrated by a written proposal dated within
ninety (90) days prior to the date of Tenant’s request; or

(vi) the proposed subtenant or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Building.

In no event shall Landlord be obligated to consider a consent to any proposed
assignment of the Lease which would assign less than the entire Premises. In the
event Landlord wrongfully withholds its consent to any proposed sublease of the
Premises or assignment of the Lease, Tenant’s sole and exclusive remedy

15



--------------------------------------------------------------------------------



 



therefor shall be to seek specific performance of Landlord’s obligations to
consent to such sublease or assignment.

     (c) Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease. Any subtenant or assignee shall execute such documents
as Landlord may reasonably require to evidence the terms of Landlord’s consent
to the sublease or assignment and the subtenant’s or assignee’s agreement to the
effect set forth in Section 10.01(e) and Section 10.05 below. Tenant shall
deliver to Landlord a copy of all agreements executed by Tenant and the proposed
subtenant and assignee with respect to the Premises. Landlord’s approval of a
sublease, assignment, hypothecation, transfer or third party use or occupancy
shall not constitute a waiver of Tenant’s obligation to obtain Landlord’s
consent to further assignments or subleases, hypothecations, transfers or third
party use or occupancy.

     (d) For purposes of this Article Ten, an assignment shall be deemed to
include a change in the majority control of Tenant, resulting from any transfer,
sale or assignment of shares of stock or membership interests of Tenant
occurring by operation of Law or otherwise, and includes any merger,
acquisition, consolidation or reorganization, except as otherwise provided in
this Subsection below. Notwithstanding any provision of this Section to the
contrary, an assignment for purposes of this Article does not include any
transfer of control of the stock or membership interests of Tenant through
(i) any public offering of shares of stock in Tenant in accordance with
applicable State and Federal law, rules, regulations and orders if thereafter
the stock shall be listed and publicly traded through the New York Stock
Exchange or the NASDAQ national market and its price listed at least daily in
the Wall Street Journal; or (ii) public sale of such stock effected through such
Exchange or the NASDAQ national market. If Tenant is a partnership, any change
in the partners of Tenant shall be deemed to be an assignment.

     (e) For purposes of this Lease, a “Permitted Transferee” shall mean any
Person which: (i) is an Affiliate; or (ii) is the corporation or other entity
(the “Successor”) resulting from a merger, consolidation or non-bankruptcy
reorganization with Tenant; or (iii) is otherwise a deemed assignee due to a
change of control under section 10.01(d) above; or (iv) purchases substantially
all the assets of Tenant as a going concern (the “Purchaser”). Notwithstanding
anything to the contrary in Sections 10.01(a), 10.01(b) and 10.02, provided
there is no uncured Default under this Lease, Tenant shall have the right,
without the prior written consent of Landlord, to assign this Lease to a
Permitted Transferee or to sublease the Premises or any part thereof to a
Permitted Transferee provided that: (1) Landlord receives thirty (30) days prior
written notice of an assignment or sublease; (2) with respect to an assignment
of the Lease or a sublease of more than half the Premises to an entity described
in subparts (ii) or (iv) of this Section 10.01(e), the Permitted Transferee’s
net worth is not less than Tenant’s net worth immediately prior to such
assignment or subletting; (3) with respect to an assignment of the Lease or a
sublease of more than half the Premises to an entity described in subparts
(i) or (iii) of this Section 10.01(e), Tenant (as the assignor or sublandord)
continues in existence with a net worth not less than Tenant’s net worth
immediately prior to such assignment or subletting; (4) the Permitted Transferee
expressly assumes (except a Permitted Transferee which is a deemed assignee
under subpart (iii) of this Section 10.01(e) or which is a sublessee in the
event of a sublease) in writing satisfactory to Landlord all of the obligations
of Tenant under this Lease and delivers such assumption to Landlord no later
than fifteen (15) days prior to the effective date of the assignment;
(5) Landlord receives no later than five (5) days before the effective date a
fully executed copy of the applicable assignment or sublease agreement between
Tenant and the Permitted Transferee; and (6) promptly after Landlord’s written
request, Tenant and the Permitted Transferee provide such reasonable documents
and information which Landlord reasonably requests for the purpose of
substantiating whether or not the assignment or sublease is to a Permitted
Transferee. All determinations of net worth for purposes of this Subsection
shall exclude any value attributable to goodwill or going concern value.

     (f) With respect to any sublease to a Permitted Transferee pursuant to
Subsection (e) above, Tenant hereby irrevocably assigns to Landlord, effective
upon any such sublease, all rent and other payments due from subtenant under the
sublease, provided however, that Tenant shall have a license to collect such
rent and other payments until the occurrence of a default by Tenant under any of
the provisions of the Lease, and notice to Tenant of such default shall not be a
prerequisite to Landlord’s right to collect subrent. At any time at Landlord’s
option, Landlord shall have the right to give notice to the subtenant of such
assignment. Landlord shall credit Tenant with any rent received by Landlord
under such assignment but the acceptance of any payment on account of rent from
the subtenant as the result of any such default shall in no manner whatsoever
serve to release Tenant from any liability under the terms, covenants,
conditions, provisions or agreement under the Lease. No such payment of rent or
any other payment by the subtenant directly to Landlord and/or acceptance of
such payment(s) by Landlord, regardless of the circumstances or reasons
therefor, shall in any manner whatsoever be deemed an attornment by the
subtenant to Landlord in the absence of a specific written agreement signed by
Landlord to such an effect. For purposes of this Subsection, any use or
occupancy by a Permitted Transferee (unless it is an assignee) without a formal
sublease shall for the purposes of this Subsection be deemed to be a sublease at
the same rental rate as provided in the Lease.

10.02 RECAPTURE

Except with respect to an assignment or sublease to a Permitted Transferee in
accordance with the provisions of Section 10.01(e), Landlord shall have the
option to exclude from the Premises covered by this Lease (“recapture”), the
space proposed to be sublet or subject to the assignment, effective as of the
proposed commencement date of such sublease or assignment. If Landlord elects to
recapture, Tenant shall surrender possession of the space proposed to be
subleased or subject to the assignment to Landlord on the effective date of
recapture of such space from the Premises, such date being the Termination Date
for

16



--------------------------------------------------------------------------------



 



such space. Effective as of the date of recapture of any portion of the Premises
pursuant to this section, the Monthly Base Rent, Rentable Area of the Premises
and Tenant’s Share shall be adjusted accordingly.

10.03 EXCESS RENT

Tenant shall pay Landlord on the first day of each month during the term of the
sublease or assignment, fifty percent (50%) of the amount by which the sum of
all rent and other consideration (direct or indirect) due from the subtenant or
assignee for such month exceeds: (i) that portion of the Monthly Base Rent and
Rent Adjustments due under this Lease for said month which is allocable to the
space sublet or assigned; and (ii) the following costs and expenses for the
subletting or assignment of such space: (1) brokerage commissions and attorneys’
fees and expenses, (2) the actual costs paid in making any improvements or
substitutions in the Premises required by any sublease or assignment; and (3)
“free rent” periods, costs of any inducements or concessions given to subtenant
or assignee, moving costs, and other amounts in respect of such subtenant’s or
assignee’s other leases or occupancy arrangements. All such costs and expenses
shall be amortized over the term of the sublease or assignment pursuant to sound
accounting principles.

10.04 TENANT LIABILITY

In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord. Tenant’s liability shall remain primary, and in
the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor. After any assignment,
Landlord may consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, and such action shall not relieve Tenant or any successor of
Tenant of liability under this Lease. If Landlord grants consent to such
sublease or assignment, Tenant shall pay all reasonable attorneys’ fees and
expenses incurred by Landlord with respect to such assignment or sublease. In
addition, if Tenant has any options to extend the term of this Lease or to add
other space to the Premises, such options shall not be available to any
subtenant or assignee, directly or indirectly without Landlord’s express written
consent, which may be withheld in Landlord’s sole discretion.

10.05 ASSUMPTION AND ATTORNMENT

If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment. If Tenant shall
sublease the Premises as permitted herein, Tenant shall, at Landlord’s option,
within fifteen (15) days following any request by Landlord, obtain and furnish
to Landlord the written agreement of such subtenant to the effect that the
subtenant will attorn to Landlord and will pay all subrent directly to Landlord.

ARTICLE ELEVEN
DEFAULT AND REMEDIES

11.01 EVENTS OF DEFAULT

The occurrence or existence of any one or more of the following shall constitute
a “Default” by Tenant under this Lease:

     (i) Tenant fails to pay any installment or other payment of Rent including
Rent Adjustment Deposits or Rent Adjustments within three (3) days after the
date when due;

     (ii) Tenant fails to observe or perform any of the other covenants,
conditions or provisions of this Lease or the Workletter and fails to cure such
default within fifteen (15) days after written notice thereof to Tenant, unless
the default involves a hazardous condition, which shall be cured forthwith or
unless the failure to perform is a Default for which this Lease specifies there
is no cure or grace period;

     (iii) the interest of Tenant in this Lease is levied upon under execution
or other legal process;

     (iv) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not discharged within thirty (30) days;

     (v) Tenant is declared insolvent by Law or any assignment of Tenant’s
property is made for the benefit of creditors;

     (vi) a receiver is appointed for Tenant or Tenant’s property, which
appointment is not discharged within thirty (30) days;

17



--------------------------------------------------------------------------------



 



     (vii) any action taken by or against Tenant to reorganize or modify
Tenant’s capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days;

     (viii) upon the dissolution of Tenant; or

     (ix) upon the third occurrence within any Lease Year that Tenant fails to
pay Rent when due or has breached a particular covenant of this Lease (whether
or not such failure or breach is thereafter cured within any stated cure or
grace period or statutory period).

11.02 LANDLORD’S REMEDIES

     (a) A Default shall constitute a breach of the Lease for which Landlord
shall have the rights and remedies set forth in this Section 11.02 and all other
rights and remedies set forth in this Lease or now or hereafter allowed by Law,
whether legal or equitable, and all rights and remedies of Landlord shall be
cumulative and none shall exclude any other right or remedy.

     (b) With respect to a Default, at any time Landlord may terminate Tenant’s
right to possession by written notice to Tenant stating such election. Upon the
termination of Tenant’s right to possession pursuant to this Section 11.02,
Tenant’s right to possession shall terminate and this Lease shall terminate, and
Tenant shall remain liable as hereinafter provided. Upon such termination,
Landlord shall have the right, subject to applicable Law, to re-enter the
Premises and dispossess Tenant and the legal representatives of Tenant and all
other occupants of the Premises by unlawful detainer or other summary
proceedings, or otherwise as permitted by Law, regain possession of the Premises
and remove their property (including their trade fixtures, personal property and
those Tenant Additions which Tenant is required or permitted to remove under
Article Twelve), but Landlord shall not be obligated to effect such removal, and
such property may, at Landlord’s option, be stored elsewhere, sold or otherwise
dealt with as permitted by Law, at the risk of, expense of and for the account
of Tenant, and the proceeds of any sale shall be applied pursuant to Law.
Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property. Tenant hereby waives all claims for damages
that may be caused by Landlord’s removing or storing Tenant’s personal property
pursuant to this Section or Section 12.01, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claims, demands, actions, expenses, liability and cost (including
attorneys’ fees and expenses) arising out of or in any way related to such
removal or storage. Upon such written termination of Tenant’s right to
possession and this Lease, Landlord shall have the right to recover damages for
Tenant’s Default as provided herein or by Law, including the following damages
provided by California Civil Code Section 1951.2:

     (1) the worth at the time of award of the unpaid Rent which had been earned
at the time of termination;

     (2) the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss that Tenant proves could reasonably have been
avoided;

     (3) the worth at the time of award of the amount by which the unpaid Rent
for the balance of the term of this Lease after the time of award exceeds the
amount of such Rent loss that Tenant proves could be reasonably avoided; and

     (4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The word “rent” as used in this Section 11.02 shall have the same
meaning as the defined term Rent in this Lease. The “worth at the time of award”
of the amount referred to in clauses (1) and (2) above is computed by allowing
interest at the Default Rate. The worth at the time of award of the amount
referred to in clause (3) above is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). For the purpose of determining unpaid Rent under clause
(3) above, the monthly Rent reserved in this Lease shall be deemed to be the sum
of the Monthly Base Rent, and monthly Storage Space Rent, if any, and the
amounts last payable by Tenant as Rent Adjustments for the calendar year in
which Landlord terminated this Lease as provided hereinabove.

     (c) Even if Tenant is in Default and/or has abandoned the Premises, this
Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession by written notice as provided in Section 11.02(b)
above, and Landlord may enforce all its rights and remedies under this Lease,
including the right to recover Rent as it becomes due under this Lease. In such
event, Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (lessor may continue Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), or
any successor statute. During such time as Tenant is in Default, if Landlord has
not terminated this Lease by written notice and if Tenant requests Landlord’s
consent to an assignment of this Lease or a sublease of the Premises, subject to
Landlord’s option to recapture pursuant to Section 10.02, Landlord shall not
unreasonably withhold its consent to such assignment or sublease. Tenant
acknowledges and agrees that the provisions of Article Ten shall be deemed to
constitute reasonable limitations of Tenant’s right to assign or sublet. Tenant
acknowledges and agrees that in the absence of written notice pursuant to
Section 11.02(b) above terminating Tenant’s right to possession, no other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, including acts of maintenance
or preservation or efforts to

18



--------------------------------------------------------------------------------



 



relet the Premises or the appointment of a receiver upon initiative of Landlord
to protect Landlord’s interest under this Lease or the withholding of consent to
a subletting or assignment, or terminating a subletting or assignment, if in
accordance with other provisions of this Lease.

     (d) In the event that Landlord seeks an injunction with respect to a breach
or threatened breach by Tenant of any of the covenants, conditions or provisions
of this Lease, Tenant agrees to pay the premium for any bond required in
connection with such injunction.

     (e) Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenant’s Default or otherwise;

     (f) When this Lease requires giving or service of a notice of Default or of
a failure of Tenant to observe or perform any covenant, condition or provision
of this Lease which will constitute a Default unless Tenant so observes or
performs within any applicable cure period, and so long as the notice given or
served provides Tenant the longer of any applicable cure period required by this
Lease or by statute, then the giving of any equivalent or similar statutory
notice, including any equivalent or similar notices required by California Code
of Civil Procedure Section 1161 or any similar or successor statute, shall
replace and suffice as any notice required under this Lease. When a statute
requires service of a notice in a particular manner, service of that notice (or
a similar notice required by this Lease) in the manner required by Article
Twenty-four shall replace and satisfy the statutory service–of–notice
procedures, except that any notice of unlawful detainer required by California
Code of Civil Procedure Section 1161 or any similar or successor statute shall
be served as required by Code of Civil Procedure Section 1162 or any similar or
successor statute, and for purposes of Code of Civil Procedure Section 1162 or
any similar or successor statute, Tenant’s “place of residence” and “usual place
of business” shall mean the address specified by Tenant for notice pursuant to
Section 1.01 of this Lease, as changed by Tenant pursuant to Article Twenty-four
of this Lease.

     (g) The voluntary or other surrender or termination of this Lease, or a
mutual termination or cancellation thereof, shall not work a merger and shall
terminate all or any existing assignments, subleases, subtenancies or
occupancies permitted by Tenant, except if and as otherwise specified in writing
by Landlord.

     (h) No delay or omission in the exercise of any right or remedy of Landlord
upon any default by Tenant, and no exercise by Landlord of its rights pursuant
to Section 26.15 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver. No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in a writing
signed by Landlord. The waiver by Landlord of any breach of any provision of
this Lease shall not be deemed a waiver of any subsequent breach of the same or
any other provision of this Lease.

11.03 ATTORNEY’S FEES

     In the event any party brings any suit or other proceeding with respect to
the subject matter or enforcement of this Lease, the prevailing party (as
determined by the court, agency or other authority before which such suit or
proceeding is commenced) shall, in addition to such other relief as may be
awarded, be entitled to recover attorneys’ fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all attorneys’ fees, costs and expenses
in any such suit or proceeding (including in any action or participation in or
in connection with any case or proceeding under the Bankruptcy Code, 11 United
States Code Sections 101 et seq., or any successor statutes, in establishing or
enforcing the right to indemnification, in appellate proceedings, or in
connection with the enforcement or collection of any judgment obtained in any
such suit or proceeding).

11.04 BANKRUPTCY

     The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:

     (a) In connection with any proceeding under Chapter 7 of the Bankruptcy
Code where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.

     (b) Any election to assume this Lease under Chapter 11 or 13 of the
Bankruptcy Code by Tenant as debtor-in-possession or by Tenant’s trustee (the
“Electing Party”) must provide for:

     The Electing Party to cure or provide to Landlord adequate assurance that
it will cure all monetary defaults under this Lease within fifteen (15) days
from the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.

     (c) If the Electing Party has assumed this Lease or elects to assign
Tenant’s interest under this Lease to any other person, such interest may be
assigned only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.

19



--------------------------------------------------------------------------------



 



     For the purposes hereof, “adequate assurance of future performance” means
that Landlord has ascertained that each of the following conditions has been
satisfied:

     (i) The assignee has submitted a current financial statement, certified by
its chief financial officer, which shows a net worth and working capital in
amounts sufficient to assure the future performance by the assignee of Tenant’s
obligations under this Lease; and

     (ii) Landlord has obtained consents or waivers from any third parties which
may be required under a lease, mortgage, financing arrangement, or other
agreement by which Landlord is bound, to enable Landlord to permit such
assignment.

     (d) Landlord’s acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord’s consent, Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent, or Landlord’s claim for any amount of Rent due from Tenant.

11.05 LANDLORD’S DEFAULT

     Landlord shall be in default hereunder in the event Landlord has not begun
and pursued with reasonable diligence the cure of any failure of Landlord to
meet its obligations hereunder within thirty (30) days after the receipt by
Landlord of written notice from Tenant of the alleged failure to perform. In no
event shall Tenant have the right to terminate or rescind this Lease as a result
of Landlord’s default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant’s remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.
In addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, it will give Mortgagee notice and a reasonable time to cure any
default by Landlord.

ARTICLE TWELVE
SURRENDER OF PREMISES

12.01 IN GENERAL

     Upon the Termination Date, subject to Article Fourteen, Tenant shall
surrender and vacate the Premises immediately and deliver possession thereof to
Landlord in the same condition received, except as provided in Section 2 of
Rider 2 of this Lease and except for ordinary wear and tear and damage caused by
Landlord. Tenant shall deliver to Landlord all keys to the Premises. Tenant
shall remove from the Premises all movable personal property of Tenant and
Tenant’s trade fixtures, including, subject to Section 6.03 and Section 2 of
Rider 2, cabling for any of the foregoing installed by Tenant before or after
the Commencement Date, or installed by Openwave (defined in Rider 2) in the
Premises prior to the Commencement Date. Tenant shall be entitled to remove such
Tenant Additions which at the time of their installation Landlord and Tenant
agreed may be removed by Tenant. Tenant shall also remove such other Tenant
Additions as required by Landlord, including any Tenant Additions containing
Hazardous Material. Tenant immediately shall repair all damage resulting from
removal of any of Tenant’s property, furnishings or Tenant Additions. In the
event possession of the Premises is not delivered to Landlord when required
hereunder, or if Tenant shall fail to remove those items described above,
Landlord may (but shall not be obligated to), at Tenant’s expense, remove any of
such property and store, sell or otherwise deal with such property as provided
in Section 11.02(b), including the waiver and indemnity obligations provided in
that Section, and undertake, at Tenant’s expense, such restoration work as
Landlord deems necessary or advisable.

12.02 LANDLORD’S RIGHTS

     All property which may be removed from the Premises by Landlord shall be
conclusively presumed to have been abandoned by Tenant and Landlord may deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section. Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any of
Tenant Additions and in restoring the Premises to the condition required by this
Lease at the Termination Date.

ARTICLE THIRTEEN
HOLDING OVER

     Tenant shall pay Landlord the greater of (i) double the monthly Rent
payable for the month immediately preceding the holding over (including
increases for Rent Adjustments which Landlord may reasonably estimate) or,
(ii) double the fair market rental value of the Premises as reasonably
determined by Landlord for each month or portion thereof that Tenant retains
possession of the Premises, or any portion thereof, after the Termination Date
(without reduction for any partial month that Tenant retains possession). Tenant
shall also pay all damages sustained by Landlord by reason of such retention of
possession. The provisions of this Article shall not constitute a waiver by
Landlord of any re-entry rights of Landlord and Tenant’s continued occupancy of
the Premises shall be as a tenancy in sufferance. If Tenant retains possession
of the Premises, or any part thereof for thirty (30) days after the Termination
Date then at the sole option of Landlord expressed by written notice to Tenant,
but not otherwise, such holding over shall constitute an extension of the Term
of this Lease for a period of one (1) year on the same terms and conditions
(including those with respect to the payment of Rent) as provided in this Lease,
except that the Monthly Base Rent for such period shall be equal to the greater
of (i) 150% of the Monthly Base Rent payable during the month

20



--------------------------------------------------------------------------------



 



preceding the Termination Date, or (ii) 150% of the monthly base rent then being
quoted by Landlord for similar space in the Building.

ARTICLE FOURTEEN
DAMAGE BY FIRE OR OTHER CASUALTY

14.01 SUBSTANTIAL UNTENANTABILITY

     (a) If any fire or other casualty (whether insured or uninsured) renders
all or a substantial portion of the Premises or the Building untenantable,
Landlord shall, with reasonable promptness after the occurrence of such damage,
estimate the length of time that will be required to substantially complete the
repair and restoration and shall by notice advise Tenant of such estimate
(“Landlord’s Notice”). If Landlord estimates that the amount of time required to
substantially complete such repair and restoration will exceed sixty (60) days
from the date such damage occurred, then Landlord, or Tenant if all or a
substantial portion of the Premises is rendered untenantable, shall have the
right to terminate this Lease as of the date of such damage upon giving written
notice to the other at any time within twenty (20) days after delivery of
Landlord’s Notice, provided that if Landlord so chooses, Landlord’s Notice may
also constitute such notice of termination.

     (b) In the event that the Building is damaged or destroyed to the extent of
more than twenty-five percent (25%) of its replacement cost or to any extent if
no insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, or if the buildings at the Project shall be damaged to the extent of
fifty percent (50%) or more of the replacement value or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, and regardless of whether or not the Premises be damaged, Landlord may
elect by written notice to Tenant given within thirty (30) days after the
occurrence of the casualty to terminate this Lease in lieu of so restoring the
Premises, in which event this Lease shall terminate as of the date specified in
Landlord’s notice, which date shall be no later than sixty (60) days following
the date of Landlord’s notice.

     (c) Unless this Lease is terminated as provided in the preceding
Subsections 14.01 (a) and (b), Landlord shall proceed with reasonable promptness
to repair and restore the Premises to its condition as existed prior to such
casualty, subject to reasonable delays for insurance adjustments and Force
Majeure delays, and also subject to zoning Laws and building codes then in
effect. Landlord shall have no liability to Tenant, and Tenant shall not be
entitled to terminate this Lease if such repairs and restoration are not in fact
completed within the time period estimated by Landlord so long as Landlord shall
proceed with reasonable diligence to complete such repairs and restoration.

     (d) Tenant acknowledges that Landlord shall be entitled to the full
proceeds of any insurance coverage, whether carried by Landlord or Tenant, for
damages to the Premises, except for those proceeds of Tenant’s insurance of its
own personal property and equipment which would be removable by Tenant at the
Termination Date. All such insurance proceeds shall be payable to Landlord
whether or not the Premises are to be repaired and restored, provided, however,
if this Lease is not terminated and the parties proceed to repair and restore
Tenant Additions at Tenant’s cost, to the extent Landlord received proceeds of
Tenant’s insurance covering Tenant Additions, such proceeds shall be applied to
reimburse Tenant for its cost of repairing and restoring Tenant Additions.

     (e) Notwithstanding anything in this Article Fourteen to the contrary:
(i) Landlord shall have no duty pursuant to this Section to repair or restore
any portion of any Tenant Additions or to expend for any repair or restoration
of the Premises or Building amounts in excess of insurance proceeds paid to
Landlord and available for repair or restoration; and (ii) Tenant shall not have
the right to terminate this Lease pursuant to this Section if any damage or
destruction was caused by the act or neglect of Tenant, its agent or employees.
Whether or not the Lease is terminated pursuant to this Article Fourteen, in no
event shall Tenant be entitled to any compensation or damages for loss of the
use of the whole or any part of the Premises or for any inconvenience or
annoyance occasioned by any such damage, destruction, rebuilding or restoration
of the Premises or the Building or access thereto.

     (f) Any repair or restoration of the Premises performed by Tenant shall be
in accordance with the provisions of Article Nine hereof.

14.02 INSUBSTANTIAL UNTENANTABILITY

Unless this Lease is terminated as provided in the preceding Subsections 14.01
(a) and (b), then Landlord shall proceed to repair and restore the Building or
the Premises other than Tenant Additions, with reasonable promptness, unless
such damage is to the Premises and occurs during the last six (6) months of the
Term, in which event either Tenant or Landlord shall have the right to terminate
this Lease as of the date of such casualty by giving written notice thereof to
the other within twenty (20) days after the date of such casualty.
Notwithstanding the foregoing, Landlord’s obligation to repair shall be limited
in accordance with the provisions of Section 14.01 above.

14.03 RENT ABATEMENT

Except for the negligence or willful act of Tenant or its agents, employees,
contractors or invitees, if all or any part of the Premises are rendered
untenantable by fire or other casualty and this Lease is not terminated, Monthly
Base Rent and Rent Adjustments shall abate for that part of the Premises which
is untenantable on a per diem basis from the date of the casualty until Landlord
has Substantially Completed the repair and

21



--------------------------------------------------------------------------------



 



restoration work in the Premises which it is required to perform, provided, that
as a result of such casualty, Tenant does not occupy the portion of the Premises
which is untenantable during such period.

14.04 WAIVER OF STATUTORY REMEDIES

The provisions of this Lease, including this Article Fourteen, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, the Premises or the Property or any part of either, and
any Law, including Sections 1932(2), 1933(4), 1941 and 1942 of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction shall have no application to this Lease or to any damage to or
destruction of all or any part of the Premises or the Property or any part of
either, and are hereby waived.

ARTICLE FIFTEEN
EMINENT DOMAIN

15.01 TAKING OF WHOLE OR SUBSTANTIAL PART

In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority or any earlier date on which possession is required to be surrendered
to such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date. Further, if at least twenty-five percent
(25%) of the rentable area of the Project is taken or condemned by any competent
authority for any public use or purpose (including a deed given in lieu of
condemnation), and regardless of whether or not the Premises be so taken or
condemned, Landlord may elect by written notice to Tenant to terminate this
Lease as of the date title vests in such authority or any earlier date on which
possession is required to be surrendered to such authority, and Monthly Base
Rent and Rent Adjustments shall be apportioned as of the Termination Date.
Landlord may, without any obligation to Tenant, agree to sell or convey to the
taking authority the Premises, the Building, Tenant’s Phase, the Project or any
portion thereof sought by the taking authority, free from this Lease and the
right of Tenant hereunder, without first requiring that any action or proceeding
be instituted or, if instituted, pursued to a judgment. Notwithstanding anything
to the contrary herein set forth, in the event the taking of the Building or
Premises is temporary (for less than the remaining term of the Lease), Landlord
may elect either (i) to terminate this Lease or (ii) permit Tenant to receive
the entire award attributable to the Premises in which case Tenant shall
continue to pay Rent and this Lease shall not terminate.

15.02 TAKING OF PART

In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, the Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Share to reflect the
Rentable Area of the Premises or Building, as the case may be, remaining after
any such taking or condemnation. Landlord, upon receipt and to the extent of the
award in condemnation (or proceeds of sale) shall make necessary repairs and
restorations to the Premises (exclusive of Tenant Additions) and to the Building
to the extent necessary to constitute the portion of the Building not so taken
or condemned as a complete architectural and economically efficient unit.
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel or restore the Building or prevents the economical
operation of the Building, Landlord shall have the right to terminate this Lease
upon ninety (90) days prior written notice to Tenant.

15.03 COMPENSATION

Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenant’s interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord, for fixtures
or personal property of Tenant, or for relocation or business interruption
expenses, so long as there is no diminution of Landlord’s award as a result.

ARTICLE SIXTEEN
INSURANCE

16.01 TENANT’S INSURANCE

Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease. Such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
of Five Million and No/100 Dollars ($5,000,000.00); (b) Workers’ Compensation
and Employers’ Liability Insurance to the extent required by and in accordance
with the Laws of the State of California; (c) “All Risks” property insurance in
an amount adequate to cover the full replacement cost of all Tenant Additions to
the Premises, equipment, installations, fixtures and contents of the Premises in
the event of loss; (d) In the event a motor

22



--------------------------------------------------------------------------------



 



vehicle is to be used by Tenant in connection with its business operation from
the Premises, Comprehensive Automobile Liability Insurance coverage with limits
of not less than Three Million and No/100 Dollars ($3,000,000.00) combined
single limit coverage against bodily injury liability and property damage
liability arising out of the use by or on behalf of Tenant, its agents and
employees in connection with this Lease, of any owned, non-owned or hired motor
vehicles; and (e) such other insurance or coverages as Landlord reasonably
requires.

16.02 FORM OF POLICIES

Each policy referred to in 16.01 shall satisfy the following requirements. Each
policy shall (i) name Landlord and the Indemnitees as additional insureds
(except Workers’ Compensation and Employers’ Liability Insurance), (ii) be
issued by one or more responsible insurance companies licensed to do business in
the State of California reasonably satisfactory to Landlord, (iii) where
applicable, provide for deductible amounts satisfactory to Landlord and not
permit co-insurance, (iv) shall provide that such insurance may not be canceled
or amended without thirty (30) days’ prior written notice to the Landlord, and
(v) each policy of “All-Risks” property insurance shall provide that the policy
shall not be invalidated should the insured waive in writing prior to a loss,
any or all rights of recovery against any other party for losses covered by such
policies. Tenant shall deliver to Landlord, certificates of insurance and at
Landlord’s request, copies of all policies and renewals thereof to be maintained
by Tenant hereunder, not less than ten (10) days prior to the Commencement Date
and not less than ten (10) days prior to the expiration date of each policy.

16.03 LANDLORD’S INSURANCE

Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty (80%) percent of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Additions to the Premises)
or an amount sufficient to prevent Landlord from becoming a co-insurer under the
terms of the applicable policies, against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time. Landlord agrees to maintain in force during the Term,
Commercial General Liability Insurance covering the Building on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage. Such insurance shall be for a combined single limit of Five Million and
No/100 Dollars ($5,000,000.00). Neither Landlord’s obligation to carry such
insurance nor the carrying of such insurance shall be deemed to be an indemnity
by Landlord with respect to any claim, liability, loss, cost or expense due, in
whole or in part, to Tenant’s negligent acts or omissions or willful misconduct.
Without obligation to do so, Landlord may, in its sole discretion from time to
time, carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.

16.04 WAIVER OF SUBROGATION

     (a) Landlord agrees that, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
it will include in its “All Risks” policies appropriate clauses pursuant to
which the insurance companies (i) waive all right of subrogation against Tenant
with respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.

     (b) Tenant agrees to include, if obtainable at no, or minimal, additional
cost, and so long as the same is permitted under the laws of the State of
California, in its “All Risks” insurance policy or policies on Tenant Additions
to the Premises, whether or not removable, and on Tenant’s furniture,
furnishings, fixtures and other property removable by Tenant under the
provisions of this Lease appropriate clauses pursuant to which the insurance
company or companies (i) waive the right of subrogation against Landlord and/or
any tenant of space in the Building with respect to losses payable under such
policy or policies and/or (ii) agree that such policy or policies shall not be
invalidated should the insured waive in writing prior to a loss any or all right
of recovery against any party for losses covered by such policy or policies. If
Tenant is unable to obtain in such policy or policies either of the clauses
described in the preceding sentence, Tenant shall, if legally possible and
without necessitating a change in insurance carriers, have Landlord named in
such policy or policies as an additional insured. If Landlord shall be named as
an additional insured in accordance with the foregoing, Landlord agrees to
endorse promptly to the order of Tenant, without recourse, any check, draft, or
order for the payment of money representing the proceeds of any such policy or
representing any other payment growing out of or connected with said policies,
and Landlord does hereby irrevocably waive any and all rights in and to such
proceeds and payments.

     (c) Provided that Landlord’s right of full recovery under its policy or
policies aforesaid is not adversely affected or prejudiced thereby, Landlord
hereby waives any and all right of recovery which it might otherwise have
against Tenant, its servants, agents and employees, for loss or damage occurring
to the Real Property and the fixtures, appurtenances and equipment therein,
except Tenant Additions, to the extent the same is covered by Landlord’s
insurance, notwithstanding that such loss or damage may result from the
negligence or fault of Tenant, its servants, agents or employees. Provided that
Tenant’s right of full recovery under its aforesaid policy or policies is not
adversely affected or prejudiced thereby, Tenant hereby waives any and all right
of recovery which it might otherwise have against Landlord, its servants, and
employees and against every other tenant in the Real Property who shall have
executed a similar waiver as set forth in this Section 16.04 (c) for loss or
damage to Tenant Additions, whether or not removable, and to Tenant’s furniture,
furnishings, fixtures and other property removable by Tenant under the
provisions hereof to the

23



--------------------------------------------------------------------------------



 



extent the same is covered or coverable by Tenant’s insurance required under
this Lease, notwithstanding that such loss or damage may result from the
negligence or fault of Landlord, its servants, agents or employees, or such
other tenant and the servants, agents or employees thereof.

     (d) Landlord and Tenant hereby agree to advise the other promptly if the
clauses to be included in their respective insurance policies pursuant to
subparagraphs (a) and (b) above cannot be obtained on the terms hereinbefore
provided and thereafter to furnish the other with a certificate of insurance or
copy of such policies showing the naming of the other as an additional insured,
as aforesaid. Landlord and Tenant hereby also agree to notify the other promptly
of any cancellation or change of the terms of any such policy which would affect
such clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.

16.05 NOTICE OF CASUALTY

Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.

ARTICLE SEVENTEEN
WAIVER OF CLAIMS AND INDEMNITY

17.01 WAIVER OF CLAIMS

To the extent permitted by Law, Tenant releases the Indemnitees from, and waives
all claims for, damage to person or property sustained by the Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property, or any part of either, or any equipment or
appurtenance therein, or resulting from any accident in or about the Premises or
the Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord’s
agents and servants, except to the extent caused by the willful and wrongful act
of any of the Indemnitees. If any such damage, whether to the Premises or the
Property or any part of either, or whether to Landlord or to other tenants in
the Property, results from any act or neglect of Tenant, its employees,
servants, agents, contractors, invitees or customers, Tenant shall be liable
therefor and Landlord may, at Landlord’s option, repair such damage and Tenant
shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within ten (10) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid to Landlord under insurance covering
such damages. Tenant shall not be liable for any such damage caused by its acts
or neglect if Landlord or a tenant has recovered the full amount of the damage
from proceeds of insurance policies and the insurance company has waived its
right of subrogation against Tenant.

17.02 INDEMNITY BY TENANT

To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including attorneys’ fees and
expenses for the defense thereof, arising from Tenant’s occupancy of the
Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenant’s business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the Indemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord’s sole discretion. Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity. The foregoing indemnity shall not operate to relieve
Indemnitees of liability to the extent such liability is caused by the willful
and wrongful act of Indemnitees. Further, the foregoing indemnity is subject to
and shall not diminish any waivers in effect in accordance with Section 16.04 by
Landlord or its insurers to the extent of amounts, if any, paid to Landlord
under its “All-Risks” property insurance.

17.03 WAIVER OF CONSEQUENTIAL DAMAGES

To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.

ARTICLE EIGHTEEN
RULES AND REGULATIONS

18.01 RULES

Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with all rules and regulations for use of the Premises, the Building,
the Phase and the Project imposed by Landlord, as the same may be revised from
time to time, including the following: (a) Tenant shall comply with all of the
requirements of Landlord’s emergency response plan, as the same may be amended
from time to time; and (b) Tenant shall not place any furniture, furnishings,
fixtures or equipment in the Premises in a manner so as to obstruct the windows
of the Premises to cause the Building, in Landlord’s good faith determination,
to

24



--------------------------------------------------------------------------------



 



appear unsightly from the exterior. Such rules and regulations are and shall be
imposed for the cleanliness, good appearance, proper maintenance, good order and
reasonable use of the Premises, the Building, the Phase and the Project and as
may be necessary for the enjoyment of the Building and the Project by all
tenants and their clients, customers, and employees.

18.02 ENFORCEMENT

Nothing in this Lease shall be construed to impose upon the Landlord any duty or
obligation to enforce the rules and regulations as set forth above or as
hereafter adopted, or the terms, covenants or conditions of any other lease as
against any other tenant, and the Landlord shall not be liable to the Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees. Landlord shall use reasonable efforts to enforce the
rules and regulations of the Building in a uniform and non-discriminatory
manner.

ARTICLE NINETEEN
LANDLORD’S RESERVED RIGHTS

Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent: (1) to change the Building’s name or street address upon thirty
(30) days’ prior written notice to Tenant; (2) to install, affix and maintain
all signs on the exterior and/or interior of the Building; (3) to designate
and/or approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable notice to Tenant,
to display the Premises to prospective purchasers at reasonable hours at any
time during the Term and to prospective tenants at reasonable hours during the
last twelve (12) months of the Term; (5) to grant to any party the exclusive
right to conduct any business or render any service in or to the Building,
provided such exclusive right shall not operate to prohibit Tenant from using
the Premises for the purpose permitted hereunder; (6) to change the arrangement
and/or location of entrances or passageways, doors and doorways, corridors,
elevators, stairs, washrooms or public portions of the Building, and to close
entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant’s access to the
Premises or the Building; (7) to have access for Landlord and other tenants of
the Building to any mail chutes and boxes located in or on the Premises as
required by any applicable rules of the United States Post Office; and (8) to
close the Building after Standard Operating Hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times, under such
regulations as Landlord prescribes for security purposes.

ARTICLE TWENTY
ESTOPPEL CERTIFICATE

20.01 IN GENERAL

Within fifteen (15) days after request therefor by Landlord, Mortgagee or any
prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises if that is the
case; (iv) that Landlord is not in default under this Lease, or, if Tenant
believes Landlord is in default, the nature thereof in detail; (v) that Tenant
has no offsets or defenses to the performance of its obligations under this
Lease (or if Tenant believes there are any offsets or defenses, a full and
complete explanation thereof); (vi) that the Premises have been completed in
accordance with the terms and provisions hereof, that Tenant has accepted the
Premises and the condition thereof and of all improvements thereto and has no
claims against Landlord or any other party with respect thereto; (vii) that if
an assignment of rents or leases has been served upon the Tenant by a Mortgagee,
Tenant will acknowledge receipt thereof and agree to be bound by the provisions
thereof; (viii) that Tenant will give to the Mortgagee copies of all notices
required or permitted to be given by Tenant to Landlord; and (ix) to any other
information reasonably requested.

20.02 ENFORCEMENT

In the event that Tenant fails to deliver an Estoppel Certificate, then such
failure shall be a Default for which there shall be no cure or grace period. In
addition to any other remedy available to Landlord, Landlord may impose a charge
equal to $500.00 for each day that Tenant fails to deliver an Estoppel
Certificate and Tenant shall be deemed to have irrevocably appointed Landlord as
Tenant’s attorney-in-fact to execute and deliver such Estoppel Certificate.

ARTICLE TWENTY-ONE
INTENTIONALLY OMITTED

ARTICLE TWENTY-TWO
REAL ESTATE BROKERS

Tenant represents that in connection with this Lease it is represented by
Tenant’s Broker identified in Section 1.01(19) and, except for Tenant’s Broker
and Landlord’s Broker identified in Section 1.01(19), Tenant has not dealt with
any real estate broker, sales person, or finder in connection with this Lease,
and no such person initiated or participated in the negotiation of this Lease.
Tenant hereby indemnifies and agrees to protect,

25



--------------------------------------------------------------------------------



 



defend and hold Landlord and Landlord’s Broker harmless from and against all
claims, losses, damages, liability, costs and expenses (including, without
limitation, attorneys’ fees and expenses) by virtue of any broker, agent or
other person claiming a commission or other form of compensation by virtue of
alleged representation of, or dealings or discussions with, Tenant with respect
to the subject matter of this Lease, except for Landlord’s Broker and except for
a commission payable to Tenant’s Broker to the extent provided for in a separate
written agreement between Tenant’s Broker and Landlord’s Broker. Tenant is not
obligated to pay or fund any amount to Landlord’s Broker, and Landlord hereby
agrees to pay such commission, if any, to which Landlord’s Broker is entitled in
connection with the subject matter of this Lease pursuant to Landlord’s separate
written agreement with Landlord’s Broker. Such commission shall include an
amount to be shared by Landlord’s Broker with Tenant’s Broker to the extent that
Tenant’s Broker and Landlord’s Broker have entered into a separate agreement
between themselves to share the commission paid to Landlord’s Broker by
Landlord. The provisions of this Section shall survive the expiration or earlier
termination of the Lease.

ARTICLE TWENTY-THREE
MORTGAGEE PROTECTION

23.01 SUBORDINATION AND ATTORNMENT

This Lease is and shall be expressly subject and subordinate at all times to
(i) any ground or underlying lease of the Real Property, now or hereafter
existing, and all amendments, extensions, renewals and modifications to any such
lease, and (ii) the lien of any mortgage or trust deed now or hereafter
encumbering fee title to the Real Property and/or the leasehold estate under any
such lease, and all amendments, extensions, renewals, replacements and
modifications of such mortgage or trust deed and/or the obligation secured
thereby, unless such ground lease or ground lessor, or mortgage, trust deed or
Mortgagee, expressly provides or elects that the Lease shall be superior to such
lease or mortgage or trust deed. If any such mortgage or trust deed is
foreclosed (including any sale of the Real Property pursuant to a power of
sale), or if any such lease is terminated, upon request of the Mortgagee or
ground lessor, as the case may be, Tenant shall attorn to the purchaser at the
foreclosure sale or to the ground lessor under such lease, as the case may be,
provided, however, that such purchaser or ground lessor shall not be (i) bound
by any payment of Rent for more than one month in advance except payments in the
nature of security for the performance by Tenant of its obligations under this
Lease; (ii) subject to any offset, defense or damages arising out of a default
of any obligations of any preceding Landlord; or (iii) bound by any amendment or
modification of this Lease made without the written consent of the Mortgagee or
ground lessor; or (iv) liable for any security deposits not actually received in
cash by such purchaser or ground lessor. This subordination shall be
self-operative and no further certificate or instrument of subordination need be
required by any such Mortgagee or ground lessor. In confirmation of such
subordination, however, Tenant shall execute promptly any reasonable certificate
or instrument that Landlord, Mortgagee or ground lessor may request. Tenant
hereby constitutes Landlord as Tenant’s attorney-in-fact to execute such
certificate or instrument for and on behalf of Tenant upon Tenant’s failure to
do so within fifteen (15) days of a request to do so. Upon request by such
successor in interest, Tenant shall execute and deliver reasonable instruments
confirming the attornment provided for herein.

23.02 MORTGAGEE PROTECTION

Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon the Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure). Such period of time shall be extended by any period within which
such Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord’s bankruptcy. Until the time allowed as aforesaid
for Mortgagee or ground lessor to cure such defaults has expired without cure,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the Rent or
shorten the Term, or so as to adversely affect in any other respect to any
material extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.

ARTICLE TWENTY-FOUR
NOTICES

     (a) All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered,
sent by Federal Express or other reputable overnight courier service, or mailed
by first class, registered or certified United States mail, return receipt
requested, postage prepaid.

     (b) All notices, demands or requests to be sent pursuant to this Lease
shall be deemed to have been properly given or served by delivering or sending
the same in accordance with this Section, addressed to the parties hereto at
their respective addresses listed in Sections 1.01(2) and (3).

26



--------------------------------------------------------------------------------



 



     (c) Notices, demands or requests sent by mail or overnight courier service
as described above shall be effective upon deposit in the mail or with such
courier service. However, the time period in which a response to any such
notice, demand or request must be given shall commence to run from (i) in the
case of delivery by mail, the date of receipt on the return receipt of the
notice, demand or request by the addressee thereof, or (ii) in the case of
delivery by Federal Express or other overnight courier service, the date of
acceptance of delivery by an employee, officer, director or partner of Landlord
or Tenant. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given, as indicated by advice
from Federal Express or other overnight courier service or by mail return
receipt, shall be deemed to be receipt of notice, demand or request sent.
Notices may also be served by personal service upon any officer, director or
partner of Landlord or Tenant, and shall be effective upon such service.

     (d) By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time during the term of
this Lease to change their respective addresses for notices, statements, demands
and requests, provided such new address shall be within the United States of
America.

ARTICLE TWENTY-FIVE
EXERCISE FACILITY

Tenant agrees to inform all employees of Tenant of the following: (i) the
exercise facility is available for the use of the employees of tenants of the
Project only and for no other person; (ii) use of the facility is at the risk of
Tenant or Tenant’s employees, and all users must sign a release; (iii) the
facility is unsupervised; and (iv) users of the facility must report any needed
equipment maintenance or any unsafe conditions to the Landlord immediately.
Landlord may discontinue providing such facility at Landlord’s sole option at
any time without incurring any liability. As a condition to the use of the
exercise facility, Tenant and each of Tenant’s employees that uses the exercise
facility shall first sign a written release in form and substance acceptable to
Landlord. Landlord may change the rules and/or hours of the exercise facility at
any time, and Landlord reserves the right to deny access to the exercise
facility to anyone due to misuse of the facility or noncompliance with rules and
regulations of the facility. To the extent permitted by Law, Tenant hereby
indemnifies, and agrees to protect, defend and hold the Indemnitees harmless,
against any and all actions, claims, demands, liability, costs and expenses,
including attorneys’ fees and expenses for the defense thereof, arising from use
of the exercise facility in the Project by Tenant, Tenant’s employees or
invitees. In case of any action or proceeding brought against the Indemnitees by
reason of any such claim, upon notice from Landlord, Tenant covenants to defend
such action or proceeding by counsel chosen by Landlord, in Landlord’s sole
discretion. Landlord reserves the right to settle, compromise or dispose of any
and all actions, claims and demands related to the foregoing indemnity.

ARTICLE TWENTY-SIX
MISCELLANEOUS

26.01 LATE CHARGES

     (a) The Monthly Base Rent, Rent Adjustments and Rent Adjustment Deposits
shall be due when and as specifically provided above. Except for such payments
and late charges described below, which late charge shall be due when provided
below (without notice or demand), all other payments required hereunder to
Landlord shall be paid within ten (10) days after Landlord’s demand therefor.
All Rent and charges, except late charges, not paid when due shall bear interest
from the date due until the date paid at the Default Rate in effect on the date
such payment was due.

     (b) In the event Tenant is more than ten (10) days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of Rent. The
parties agree that (i) such delinquency will cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant, and (ii) the amount of
such late charge represents a reasonable estimate of such costs and expenses and
that such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in subparagraph
(a) above are distinct and separate from one another in that the payment of
interest is to compensate Landlord for its inability to use the money improperly
withheld by Tenant, while the payment of late charges is to compensate Landlord
for its additional administrative expenses in handling and processing delinquent
payments.

     (c) Payment of interest at the Default Rate and/or of late charges shall
not excuse or cure any default by Tenant under this Lease, nor shall the
foregoing provisions of this Article or any such payments prevent Landlord from
exercising any right or remedy available to Landlord upon Tenant’s failure to
pay Rent when due, including the right to terminate this Lease.

26.02 NO JURY TRIAL; VENUE; JURISDICTION

Each party hereto (which includes any assignee, successor, heir or personal
representative of a party) shall not seek a jury trial, hereby waives trial by
jury, and hereby further waives any objection to venue in the County in which
the Project is located, and agrees and consents to personal jurisdiction of the
courts of the State of California, in any action or proceeding or counterclaim
brought by any party hereto against the other on any matter whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord

27



--------------------------------------------------------------------------------



 



and Tenant, Tenant’s use or occupancy of the Premises, or any claim of injury or
damage, or the enforcement of any remedy under any statute, emergency or
otherwise, whether any of the foregoing is based on this Lease or on tort law.
No party will seek to consolidate any such action in which a jury has been
waived with any other action in which a jury trial cannot or has not been
waived. It is the intention of the parties that these provisions shall be
subject to no exceptions. By execution of this Lease the parties agree that this
provision may be filed by any party hereto with the clerk or judge before whom
any action is instituted, which filing shall constitute the written consent to a
waiver of jury trial pursuant to and in accordance with Section 631 of the
California Code of Civil Procedure. No party has in any way agreed with or
represented to any other party that the provisions of this Section will not be
fully enforced in all instances. The provisions of this Section shall survive
the expiration or earlier termination of this Lease.

26.03 DEFAULT UNDER OTHER LEASE

It shall be a Default under this Lease if Tenant or any Affiliate holding any
other lease with Landlord for premises in the Project defaults under such lease
and as a result thereof such lease is terminated or terminable.

26.04 OPTION

This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.

26.05 TENANT AUTHORITY

Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord evidence of Tenant’s authority.

26.06 ENTIRE AGREEMENT

This Lease, the Exhibits and Riders attached hereto contain the entire agreement
between Landlord and Tenant concerning the Premises and there are no other
agreements, either oral or written, and no other representations or statements,
either oral or written, on which Tenant has relied. This Lease shall not be
modified except by a writing executed by Landlord and Tenant.

26.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other substantial
and adverse change in the rights and obligations of Tenant hereunder, then
Tenant agrees that the Lease may be so modified.

26.08 EXCULPATION

Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord in connection with this Lease shall only
be enforced against Landlord’s equity interest in the Property up to a maximum
of Five Million Dollars ($5,000,000.00) and in no event against any other assets
of the Landlord, or Landlord’s officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount.

26.09 ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is not a waiver of any breach of Article Ten, and Landlord may accept
such payment on account of the amount due without prejudice to Landlord’s right
to pursue any remedies available to Landlord.

26.10 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING

In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer,
and any remaining liability of Landlord with respect to this Lease shall be
limited to Five Million Dollars ($5,000,000.00) and Tenant shall not be entitled
to any judgment in excess of such amount.

28



--------------------------------------------------------------------------------



 



26.11 BINDING EFFECT

Subject to the provisions of Article Ten, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

26.12 CAPTIONS

The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.

26.13 TIME; APPLICABLE LAW; CONSTRUCTION

Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
“including” or “includes” is used in this Lease, it shall have the same meaning
as if followed by the phrase “but not limited to”. The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.

26.14 ABANDONMENT

In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall (i) have the right to enter into the Premises in order to show the space
to prospective tenants, (ii) have the right to reduce the services provided to
Tenant pursuant to the terms of this Lease to such levels as Landlord reasonably
determines to be adequate services for an unoccupied premises and (iii) during
the last six (6) months of the Term, have the right to prepare the Premises for
occupancy by another tenant upon the end of the Term. Tenant expressly
acknowledges that in the absence of written notice pursuant to Section 11.02(b)
or pursuant to California Civil Code Section 1951.3 terminating Tenant’s right
to possession, none of the foregoing acts of Landlord or any other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, and the Lease shall continue
in effect.

26.15 LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES

If Tenant fails timely to perform any of its duties under this Lease, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be additional Rent under this Lease and shall be due and payable upon
demand by Landlord.

26.16 SECURITY SYSTEM

Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.

26.17 NO LIGHT, AIR OR VIEW EASEMENTS

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.

26.18 RECORDATION

Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.

26.19 SURVIVAL

The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant under this Lease to indemnify,
protect, defend and hold harmless Landlord and/or Indemnitees shall survive the
expiration or termination of this Lease, and so shall all other obligations or
agreements which by their terms survive expiration or termination of the Lease.

29



--------------------------------------------------------------------------------



 



26.20 EXHIBITS OR RIDERS

All exhibits, riders and/or addenda referred to in this Lease as an exhibit,
addenda or rider hereto or attached hereto, are hereby incorporated into and
made a part of this Lease.

IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01(4) hereof.

              TENANT:   LANDLORD:
 
            Genitope Corporation,   Metropolitan Life Insurance Company, a
Delaware corporation   a New York corporation
 
           
By
  /s/ John M. Vuko   By   /s/ Joel R. Redman

           
 
  John M. Vuko       Joel R. Redman

           

  Print name       Print name
Its
  Vice President   Its   Assistant Vice President

            (Chairman of Board, President or Vice President)        
 
           
By
  /s/ Laura R. Woodhead        

           
 
  Laura R. Woodhead        

           

  Print name        
Its
  Secretary        

            (Secretary, Assistant Secretary, CFO or Assistant Treasurer)    

30



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN OF PREMISES

Exhibit A - Page 1

[Diagram of leased premises appears on this page.]



--------------------------------------------------------------------------------



 



EXHIBIT B
WORKLETTER AGREEMENT

There is no Landlord Work or Tenant Work in connection with this Lease, and this
exhibit is intentionally omitted.

Exhibit B - Page 1



--------------------------------------------------------------------------------



 



EXHIBIT C
SITE PLAN OF PROJECT

Exhibit C - Page 1

[Illustration of Site Plan appears on this page.]



--------------------------------------------------------------------------------



 



EXHIBIT D
PERMITTED HAZARDOUS MATERIAL

Permitted Hazardous Material includes insignificant amounts of substances listed
below so long as (i) such substances are maintained only in such quantities as
are reasonably necessary for Tenant’s operations in the Premises, or such other
specific quantity limit as specified below, (ii) such substances are used
strictly in accordance with the manufacturers’ instructions therefor and all
applicable laws, (iii) such substances are not disposed of in or about the
Building or the Project in a manner which would constitute a release or
discharge thereof, and (iv) all such substances are removed from the Building
and the Project by Tenant no later than the Termination Date.

      Type:   Quantity:
Substances typically found or used in general office applications, to the extent
the Premises is used for general offices
  as noted above

Complete Chemical Inventory of Genitope Corporation, including those substances
which may be considered hazardous.

      Reagent   Quantity
“Big Dye”
  < 500 ml.
0.5 M MgSO4
   
0.5M EDTA
   
0.8% LE/TAE/EtBr gel
   
1 M Imidazol
   
1.2% LE/TAE/EtBr gel
   
1.8% LE/TAE/EtBr gel
   
10 mM Tris Cl
   
10% Bleach
  <10 gal.
100 base pair ladder
   
100% Ethanol
  < 20.0 Litre
100% IPA
  < 10.0 gal.
1000 base pair ladder
  < 25 ml.
100mM CoCl2
   
10mM GeneAmp dNTP blend
   
10mM Tris Cl
   
10x Carbonate Buffer
   
10X PCR buffer for Taq
   
10X PCR buffer II with MgCl2
   
10X Sodium Citrate
   
1M CaCl2
   
1M KCl
   
1M MgCl2
   
1M MOPS
   
1M Na2CO3
   
1M Na-cacodylic acid in Tris-Cl
   
1M NaHCO3
   
1M TRIS Cl ph7.8
   
1M TRIS Cl ph8.0
   
1M TRIS Cl ph8.5
   
1M NaCl
   
1X Trypsin-EDTA Solution
   
2% BSA/DPBS
   
2% BSA/PBS
   

 

Exhibit D - Page 1 of 9



--------------------------------------------------------------------------------



 



      Reagent   Quantity
2.2% LE/TAE/EtBr gel
   
2.5% MetaPhore/TBE gel
   
20X MOPS Running Buffer
   
25mM Mg(OAc)2 solution
   
2-Mercaptaethanol
  < 1.0 Litre
2mM dGTP-Na in H2O
   
2 propanol
  <2.5L
3 M NaOAc
   
3 M Sodium Acetate
   
3M Tris
   
4X SAF
   
5% Nonfat Milk/DPBS
  <500 ml
50 base pair ladder
  < 25 ml.
50X TAE
   
5mM CoCl2
   
5X TBE
   
5X XL Chelating Buffer
   
5X XL RT buffer for RT-PCR
   
70% Ethanol
  < 15 gal.
95% Ethanol
  < 15 gal.
ABTS
  < 25 ml.
ABTS
  < 25 ml.
Acetic Acid, glacial
  < 4.0 gal.
Acetone
  < 1gal.
Acetone
  < 1gal.
Agar Strips Hycon TC
  < 500 ml.
Alcare
  < 500 ml.
Algicide
  < 500 ml.
Ammonium Acetate
  <500 g
Ammonium Bifluoride, flake
  < 125 ml.
Ammonium Hydroxide
   
AmpliTaq with MgCl2 and 10X rxn buffer II
   
Anti-Rat IgG Heavy and Light
   
ATCC Mycoplasma Detection Kit
   
Azaserine
  <1 L

Exhibit D - Page 2 of 9

 



--------------------------------------------------------------------------------



 



      Reagent   Quantity
Bacto Agar
  < 500 g
Bacto EC Medium
  < 500 g
Bacto Nzcym broth
  < 500 g
Bacto Sabouraud Dextrose Agar
  < 500 g
BCA Kit
   
BCA Protein Assay Kit
   
Bio-Rad Ready Gels
   
BIS TRIS
   
Bis-Tris
   
Bleach
  < 5 gal.
Boric Acid Granular
  < 3Kg
Brilliant Blue R
  < 5 grms
Brilliant Blue R 250
  < 5 grms
Bromophenol Blue
  < 25 grms
BSA
  < 200 grms
BSA
  < 200 grms
Buffer (Biphthalate) pH 4
  < 250 grms
Buffer (Borate) pH 7
  < 250 grms
Buffer (Phosphate) pH 10
  < 250 grms
Buffer C1
   
Buffer P1
   
Buffer P3
   
Cacodylic Acid
  < 15 grms
Calcium Chloride Dihydrate
  < 500 ml.
CCM-I
   
Cell Culture Media
  < 5.0 gal.
Cellgro-FREE Media
  < 5.0 gal
Chloroform
  < 2.0 gal,
CiDecon
  < 2.0 gal.
Clear Bath Algicide
  < 16 oz.
Cloned pfuDNA polymerase
   
Cloned pfuDNA Polymerase rxn buffer
   
Cobalt Chloride
  <100 grms
Cobalt Chloride rxn buffer
   
Coomasie Blue Staining Solution
  < 3.0 L

Exhibit D - Page 3 of 9

 



--------------------------------------------------------------------------------



 



      Reagent   Quantity
Coomassie Plus Protein Assay Reagent
  < 3.0 L
CyQuant
   
DEPC
   
Destaining Solution
   
Dextrose Anhydrous, Powder
  < 500 grms
dGTP, Na-salt, PCR grade rxn buffer
  < 500 grms
Diethyl Pyrocarbonate
  < 1.0 Litre
Dimethy Sulfoxide
  < 3.0 L
DMEM
   
DMSO
  < 2.5 Litre
DMSO
  < 2.5 Litre
DNA H2O
   
dNTP mix 10mM
   
dPBS
   
Dulbecco’s PBS
   
EDTA, Disodium Salt, Dihydrate, Crystal
   
EGTA
  < 500 grms
ELISA Wash Buffer 10X
  <100 grms
Ethanol (200 proof)
  < 15 gal
Ethidium Bromide
  < 500 ml.
Ethylene Glycol
  < 500 ml.
EZ-Link Sulfo-NHS-LC-Biotin
   
Fetal Bovine Serum (FBS), characterized
   
Fetal Bovine Serum (FBS), dialyzed
   
Ferric Citrate
  <100 grms
Ferric Nitrate
  <100 grms
Ferrous Sulfate
  <250 grms
Ficoll 400
  <100 grms
Ficoll-Paque
  < 1.0 Litre
Fluorescien isothyocyanate
  <100 grms
Formaldehyde (37%)
  <600 ml
FuGENE
   
Fyrite 7% CO2
  < 1.0 Litre
Fyrite CO2 indicator refill
  < 1.0 Litre
Gel Drying Solution
  < 9.0 Litre

Exhibit D - Page 4 of 9

 



--------------------------------------------------------------------------------



 



      Reagent   Quantity
Gel Extraction Kit (buffer EB,QG,PE)
  < 250 ml.
Gelatin
  < 100 grms
GeneAmp 25mM Mn(OAc)2
  < 200ml
Gentamicin
  < 500 ml.
Glucosamine
   
Glutaraldehyde
  < 1.0 Litre
Glutaraldehyde (25%)
  < 1.0 Litre
Glycerol
   
Glycine
   
Goat Anti-Human IgG
   
Goat anti-human IgG gamma chain
   
Goat F(ab’)2 anti-human kappa light chain
   
Goat F(ab’)2 anti-human lambda light antibody
   
Growth check, microbial suspensions
   
Guanidine
   
Guanidium Isothyocyanate
  < 1.0 Litre
Hand Soap
   
HEPES Free Acid
  < 500 grms
Hi Trap Lectin Test Kit
  < 10 ml.
High Pure Plasmid Isolation Kit
  < 500 ml.
Hightrap G Protein
  < 500 ml.
Hightrap SP
  < 500 ml.
Horseradish Peroxidase Avidin D
  < 500 ml.
Horseradish Peroxidase Substrate Kit
  < 500 ml.
Human IgG Kappa
  < 4 micro grms
Human IgG Lambda
  < 200 micro grms
Hybridoma SFM
  < 500 ml.
Hydrochloric Acid
  < 1.0 Litre
Hydrocyanic Acid
  < 2.5 Litre
Hydrogen Peroxide 30%
  < 500 grms
Hypoxanthine
  < 25 grms
IEF Anode (lower) buffer
   
IEF Cathode Buffer pH 3-10
   
IEF Sample Buffer pH 3-10
   
Imidazole
  < 500 grms

Exhibit D - Page 5 of 9

 



--------------------------------------------------------------------------------



 



      Reagent   Quantity
Imject Mariculture KLH in PBS
  < 100 mgrms
IPA
  < 4 gallons
IPA (100 %)
  < 4 gallons
Isoamyl Alcohols
   
Isocetyl Alcohol
   
Isopropyl Alcohol (70%)
  < 2.0 gal.
ISP Medium 2
   
Kanamycin
  < 5.0 gal
Kappa Control, characterized in-house IgG3 kappa conjugated to KLH
   
Kappa Standard
   
Kappa Standard Antibody, characterized in-house purified patient antibody
   
Keyhole Limpet Hemocyanin (KLH)
   
Kinetic Endotoxin Detection LAL Kinetic QCL
   
Lactose, monohydrate
  < 100 grms
Laemmli Sample Buffer
  < 125 ml.
Lambda Control, characterized in-house IgG3 lambda conjugated to KLH
   
Lambda Standard
   
Lambda Standard Antibody, characterized in-house purified patient antibody
   
LB Media
   
L-Glutamine
   
Liquid Nitrogen
   
Lithium Chloride, Granular
  < 500 grms
Loading Dye
   
LopHene
  < 4 gallons
Macro-Prep High Q Support
  < 200 ml.
Magnesium Acetate
  < 500 grms
Magnesium Chloride, 6-Hydrate, Crystal
  < 500 grms
Magnesium Sulfate
  < 1.0 Kgram
Maltose
   
Manganese Chloride AR
   
Mannopyranoside
   
MEM Amino Acids
   
Mercaptoethanol
   
MetaPhor Agarose
   
Methanol
  < 10.0 L

Exhibit D - Page 6 of 9

 



--------------------------------------------------------------------------------



 



      Reagent   Quantity
Methotrexate
  < 100 ml.
Methyl Mannopyranoside
   
MilliQH20
   
Molecular Weight Standard
   
Monoethanolamine
  < 500 ml.
MOPS
  < 1.0 Kgram
Mycoplamsa Kit
   
NaCl, 0.9%
   
NanoOrange Protein Kit
   
NaOH (0.1, 1, 10 N)
  < 200 ml.
Nickel Sulfate
  < 250 grms
Ni-NTA Agarose
   
Ni-NTA Resin
  < 50 ml
NiSieve GTG Agarose
  < 500 ml.
Nonfat Dry Milk
  < 500 grms
NuPAGE Bis-Tris gels 4-12%
   
NuPAGE Bis-Tris Gels, 4-12%
   
NuPAGE MES SDS Running Buffer
   
NuPAGE MOPS SDS Running Buffer
   
NuPAGE Sample Reducing Agent
   
NuPAGE Transfer Buffer
   
NuPAGE Tris-Acetate Gels, 3-8%
   
NuSieve GTG agarose
   
O-syl
  < 1 Gal.
PBS
  < 1 Gal.
PCR Purification Kit (buffer EB,PB,PE)
   
Pepsin
  < 100 grms
Phenol, equilibrated
  < 100 grms
Phosphate Buffered Saline (PBS)
  < 5.0 Litre
Phosphoric Acid
  < 0.25 Litre
Pluronic L 121
  < 1.0 Kgram
Polyoxyethylenesorbital Monolaurate
  < 100 ml.
Polysorbate 80
   
Potassium Acetate, granular
  < 500 grms
Potassium Chloride, Crystal
  < 500 grms

Exhibit D - Page 7 of 9

 



--------------------------------------------------------------------------------



 



      Reagent   Quantity
Potassium Hydroxide, Pellets
  < 1 Kgrms
Potassium Phosphate
   
Precast Polyacrilamide Gel (Mini)
   
Pre-diluted Protein Assay (BGG)
   
Protein A Elution Buffer
   
Protein A Wash Buffer
   
Protein G Column
   
Protein G Sepharose for Fast Flow
  < 5.0 ml.
Pyrosperse
   
Qiagen Protease
   
QIAquick PCR Purification Kit
   
Quanti-cult
   
RNA H2O
   
RNAzol B
  < 1.5 Litre
RNeasy Maxi Kit
  < 2 Litre
RNeasy Midi Kit
  < 2 Litre
RNeasy Mini Kit
  < 2 Litre
Robane
  < 2.5 Kgrms
RO Water
  < 20 gallons
RPMI 1640
   
rTth DNA polymerase with buffer pack
   
rTth XL DNA polymerase with buffer pack
   
Sabouraud Dextrose Agar w/ Lecithin and Polysorbate 80
   
Saline (0.9%)
   
Sargramostim Leukine
   
SeaKem LE Agarose
   
SeaPlaque GTG Agarose
   
SeaPlaque GTG Agarose
   
SFX-MAB
   
Silver Nitrate
   
Silver Xpress Silver Staining Kit
   
Sodium Acetate, Trihydrate, Crystal
  < 1Kgram
Sodium Azide
  < 100 grms
Sodium Bicarbonate, Powder
  < 1 Kgrms
Sodium Carbonate, Anyhdrous, Granular
  < 1 Kgrms

Exhibit D - Page 8 of 9

 



--------------------------------------------------------------------------------



 



      Reagent   Quantity
Sodium Carbonate, Monohydrate, Crystal
  < 500 gams
Sodium Chloride, Crystals
  < 1.0 Kgrms
Sodium Citrate, Dihydrate, Granular
  < 500 ml.
Sodium Dodecyl Sulfate
  < 500 ml.
Sodium Hydroxide
  < 20 Liters
Sodium Nitroprusside
  < 25 grms
Sodium Phosphate, Dibasic, 7-Hydrate, Crystal
  < 500 gams
Sodium Phosphate, Monobasic, Monohydrate, Crystal
   
Sodium Pyruvate
   
Superblock Blocking Buffer in PBS
   
TE Buffer
   
Terminal Transferase
   
TFBI
   
TFBII
   
Thymidine
   
TMB Microwell Peroxidase Substrate
   
Trace Klean
   
Tricine
  < 250 grms
Tris Base
  < 3 Kgrms
TRIS Hydrochloride
  < 500 grms
Tris-Base
   
Triton X-100
  < 500 ml.
Trypan blue
   
Trypsin
   
Tryptic Soy Broth
   
Trypticase Soy Agar
   
Trypticase Soy Agar Plates
  < 500 ml.
Trypticase Soy Agar Slants
  < 500 ml.
Tryptone Peptone
  < 500 ml.
Uridine
  < 1 gram
WFI
   
Yeast Extract
   
Zero Blunt TOPO PCR Cloning Kit
  < 1 ml

[OTHER TYPES & QUANTITIES OF HAZARDOUS MATERIAL, IF ANY, SHALL BE LISTED BY
TENANT & SUBMITTED TO LANDLORD FOR REVIEW]

Exhibit D - Page 9 of 9



--------------------------------------------------------------------------------



 



RIDER 1

Intentionally omitted.

Rider 1 - Page 1 of 1



--------------------------------------------------------------------------------



 



RIDER 2
ADDITIONAL PROVISIONS

     This Rider 2 (“Rider”) is attached to and a part of a certain Lease dated
as of March 10, 2005, executed concurrently herewith by Metropolitan Life
Insurance Company, a New York corporation, as Landlord, and Genitope
Corporation, a Delaware corporation (for purposes of this Rider, “Genitope”), as
Tenant, for the Premises as described therein (the “Lease”).

SECTION 1. DEFINED TERMS; FORCE AND EFFECT

Capitalized terms used in this Rider shall have the same meanings set forth in
the Lease except as otherwise specified herein and except for terms capitalized
in the ordinary course of punctuation. This Rider forms a part of the Lease.
Should any inconsistency arise between this Rider and any other provision of the
Lease as to the specific matters which are the subject of this Rider, the terms
and conditions of this Rider shall control.

SECTION 2. CONDITION OF PREMISES; DELIVERY; COMMENCEMENT DATE

     2.1. AS-IS Condition. Tenant hereby leases and Landlord shall deliver the
Premises to Tenant in its AS IS condition, without any express or implied
representations or warranties of any kind by Landlord, its brokers, manager or
agents, or the employees of any of them regarding the Premises; and Landlord
shall not have any obligation to construct or install any tenant improvements or
alterations or to pay for any such construction or installation. There is no
Tenant Work or Landlord Work in connection with this Lease.

     2.2. Prior Sublease; Certain Restoration Obligations; Delivery. Tenant and
Landlord acknowledge that (i) Tenant presently occupies all of the Premises as
Subtenant pursuant to a Sublease from Openwave Systems, Inc. (“Openwave”) as
Sublandlord, dated as of July 12, 2001, to which Landlord consented by that
certain Consent Letter dated as of August 16, 2001 by and between Landlord,
Genitope and Openwave, as such Sublease was amended by the First Amendment to
Sublease dated as of November, 2002, to which Landlord consented by that certain
Consent Letter dated as of January 9, 2003 by and between Landlord, Genitope and
Openwave (the Sublease, as amended, is referred to as the “Prior Sublease”); and
(ii) the term of the underlying prime lease between Openwave and Landlord will
terminate March 11, 2005 and the Prior Sublease will terminate no later than
March 11, 2005. Upon such termination, Landlord shall not require Tenant or
Openwave to remove any of the existing improvements or alterations installed
pursuant to the Prior Sublease and Openwave lease in the Premises and to restore
the Premises to its condition prior to such installation, provided however:
(a) upon the expiration or earlier termination of this Lease, Landlord reserves
the right to require removal of any improvements containing Hazardous Material;
(b) no later than the expiration or earlier termination of any subleases or
agreements by which Tenant occupies space adjoining the Premises, Tenant, at its
own cost and expense, shall close and seal any doorway, passageway or opening
from the Premises to such adjoining space and rebuild or restore the demising
wall across or over such space to like kind and quality of the existing demising
wall between the Premises and adjoining space, and in compliance with all
applicable Laws; (c) upon the expiration or earlier termination of this Lease,
Landlord reserves the right to require removal of trade fixtures, including
cabling and wiring; and (d) upon the expiration or earlier termination of this
Lease, Landlord reserves the right to require removal of any laboratory
improvements and restoration of the affected space to its condition prior to
installation of the laboratory improvements. Possession of the Premises for
purposes of this Lease is hereby acknowledged and agreed to be delivered to
Tenant by Landlord as of the date of this Lease. Immediately after March 11,
2005, Tenant shall continue in occupancy of the Premises hereunder. The
Commencement Date of the Term of this Lease shall be March 12, 2005, as set
forth in Section 1.01 at the beginning of this Lease.

SECTION 3. MONUMENT SIGNAGE.

     (a) Grant of Right. Notwithstanding any provision of Section 6.06 of the
Lease to the contrary, so long as Tenant is in continuous operation at and
occupancy of the entire Premises, Tenant shall have the right to place Tenant
identification on one line of the existing, exterior monument sign for the
Building in which the Premises are located, subject to the terms and conditions
set forth in this Section (“Exterior Sign Right”).

     (b) General Conditions & Requirements. The size, type, style, materials,
color, method of installation and exact location of the sign, and the contractor
for and all work in connection with the sign, contemplated by this Section shall
(i) be subject to Tenant’s compliance with all applicable laws, regulations and
ordinances and with any covenants, conditions and restrictions of record which
affect the Property; (ii) be subject to Tenant’s compliance with all
requirements of Landlord’s current Project signage criteria at the time of
installation; (iii) be consistent with the design of the Building and the
Project; (iv) be further subject to Landlord’s prior written consent. Tenant
shall, at its sole cost and expense, procure, install, maintain in first class
appearance and condition, and remove such sign.

     (c) Removal & Restoration. Upon the expiration or termination of the
Exterior Sign Right, but in no event later than the expiration of the Term or
earlier termination of the Lease, Tenant shall, at its sole cost and expense,
remove such sign and shall repair and restore the area in which the sign was
located to its condition prior to installation of such sign.

     (d) Right Personal. The Exterior Sign Right under this Section is personal
to Genitope and may not be used by, and shall not be transferable or assignable
(voluntarily or involuntarily) to any person or entity.

     SECTION 4. OPTION TO EXTEND.

     (a) Landlord hereby grants Tenant two (2) consecutive options (individually
an “Option” and collectively the “Options”) to extend the initial Term of the
Lease for an additional period of six (6) months per Option (such

Rider 2 - Page 1 of 2



--------------------------------------------------------------------------------



 



period may be referred to as the “Option Term”), as to the entire Premises as it
may then exist, upon and subject to the terms and conditions of this Section
(the “Option To Extend”), and provided that at the time of exercise of each
option: (i) Tenant must be in continuous operation at and in occupancy of the
entire Premises; and (ii) there has been no material adverse change in Tenant’s
financial position from such position as of the date of execution of the Lease,
as certified by Tenant’s independent certified public accountants, and as
supported by Tenant’s certified financial statements, copies of which shall be
delivered to Landlord with Tenant’s written notice exercising its option
hereunder. Without limiting the generality of the foregoing, Landlord may
reasonably conclude there has been a material adverse change if Tenant’s
independent certified public accountants do not certify there has been no such
change.

     (b) Tenant’s election (the “Election Notice”) to exercise the Option To
Extend must be in writing and given to Landlord: (i) to exercise the first
Option, no earlier than the date which is nine (9) months prior to, and no later
than the date which is six (6) months prior to, the Expiration Date of the
initial Term; and (ii) to exercise the second Option, no earlier than the date
which is three (3) months prior to, and no later than the date which is, the
Expiration Date of the initial Term. If Tenant either fails or elects not to
exercise the then applicable Option to Extend by not timely giving its Election
Notice, then such Option to Extend shall be null and void. Further, the second
Option shall be null and void if the first Option is not validly exercised or is
waived, revoked or terminated as provided below after any exercise.

     (c) Each Option Term shall commence immediately after the expiration of the
preceding initial Term or Option Term, as applicable. Tenant’s leasing of the
Premises during the Option Term shall be upon and subject to the same terms and
conditions contained in the Lease except that: (i) for the first Option Term the
Monthly Base Rent shall increase to a monthly rate equal to One and 10/100
Dollars ($1.10) per square foot of Rentable Area of the Premises and for the
second Option Term shall increase to a monthly rate equal to One and 15/100
Dollars ($1.15) per square foot of Rentable Area of the Premises (and otherwise,
during each Option Term Tenant shall continue to pay Rent Adjustments, all other
Rent and all other charges pursuant to the Lease and Tenant shall continue to
pay directly the utility or service provider for all utilities or services which
Tenant is to obtain directly pursuant to other provisions of the Lease);
(ii) the Security Deposit shall be increased no later than thirty (30) days
before the Expiration Date of the initial Term or first Option Term, as
applicable, to equal two hundred percent (200%) of the sum of the Monthly Base
Rent and monthly Rent Adjustment Deposit payable for the following Option Term;
and (iii) Tenant shall accept the Premises in its “AS-IS” condition without any
obligation of Landlord to repaint, remodel, repair, improve or alter the
Premises or to provide Tenant any allowance therefor. If Tenant timely and
properly exercises the Option To Extend, references in the Lease to the Term
shall be deemed to mean the initial Term as extended by the applicable Option
Term unless the context clearly requires otherwise.

     (d) This Option to Extend is personal to Genitope and may not be used by,
and shall not be transferable or assignable (voluntarily or involuntarily) to
any person or entity.

     (e) Upon the occurrence of any of the following events, Landlord shall have
the option, exercisable at any time prior to commencement of the Option Term, to
terminate all of the provisions of this Section with respect to the Option to
Extend, with the effect of canceling and voiding any prior or subsequent
exercise so this Option to Extend is of no force or effect:

          (i) Tenant’s failure to timely exercise the Option to Extend in
accordance with the provisions of this Section.

          (ii) The existence at the time Tenant exercises the Option to Extend
or at the commencement of the Option Term of any default on the part of Tenant
under the Lease or of any state of facts which with the passage of time or the
giving of notice, or both, would constitute such a default.

          (iii) Tenant’s third default under the Lease prior to the commencement
of the Option Term, notwithstanding that all such defaults may subsequently be
cured.

     (f) Without limiting the generality of any provision of the Lease, time
shall be of the essence with respect to all of the provisions of this Section.

     IN WITNESS WHEREOF, the parties hereto have executed this Rider 2 as of the
date first set forth in the Lease.

              TENANT:   LANDLORD:
 
            Genitope Corporation,   Metropolitan Life Insurance Company, a
Delaware corporation   a New York corporation
 
           
By
  /s/ John M. Vuko   By   /s/ Joel R. Redman

           
 
  John M. Vuko       Joel R. Redman

           

  Print name       Print name
Its
  Vice President   Its   Assistant Vice President

            (Chairman of Board, President or Vice President)        
 
           
By
  /s/ Laura R. Woodhead        

           
 
  Laura R. Woodhead        

           

  Print name        
Its
  Secretary        

            (Secretary, Assistant Secretary, CFO or Assistant Treasurer)    

Rider 2 - Page 2 of 2